EXHIBIT 10.16

 

STOCK PURCHASE AGREEMENT

BY AND AMONG

NEW ULM TELECOM, INC.,

SCOTT – RICE TELEPHONE CO.,

AND

ALLSTREAM BUSINESS US, LLC

February 22, 2018

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1

Definitions

1

2

Purchase and Sale of the Shares

13

2.1

Basic Transaction

13

2.2

Purchase Price

13

2.3

Payments at Closing

14

2.4

Purchase Price Adjustment

15

2.5

The Closing

17

2.6

Deliveries at the Closing

17

2.7

Transfer Taxes

17

3

Representations and Warranties Concerning the Transaction

18

3.1

Representations and Warranties of the Seller

18

3.2

Representations and Warranties of the Buyer

20

4

Representations and Warranties Concerning the Company

22

4.1

Organization, Qualification and Power

23

4.2

Capitalization

23

4.3

Noncontravention; Consents and Approvals

23

4.4

Brokers’ Fees

23

4.5

Title to Assets

24

4.6

Subsidiaries

24

4.7

Financial Statements

24

4.8

Subsequent Events

24

4.9

Legal Compliance

27

4.10

Tax Matters

27

4.11

Real Property

30

4.12

Intellectual Property

32

4.13

Tangible Assets

33

4.14

Contracts

33

4.15

Permits

35

4.16

Insurance

35

4.17

Litigation

36

4.18

Employment Matters

36

4.19

Employee Benefits

38

4.20

Guaranties

42

4.21

Environmental Matters

42

4.22

Transactions with Affiliates

43

4.23

Undisclosed Liabilities

43

4.24

Customers and Suppliers

43

4.25

Accounts Receivable

44

4.26

Disclaimer of Other Representations and Warranties

44

 

i

--------------------------------------------------------------------------------

 

 

5

Pre-Closing Covenants

45

5.1

General

45

5.2

Notices and Consents

45

5.3

Operation of Business

46

5.4

Preservation of Business

47

5.5

Full Access

47

5.6

Notice of Developments

47

5.7

Exclusivity

48

5.8

Tax Matters

48

5.9

Buyer Financing; Company Cooperation

49

5.10

Confidentiality

49

5.11

Termination of Certain Agreements

50

6

Post-Closing Covenants

50

6.1

General; Retention of Documents and Information

50

6.2

Confidentiality

51

6.3

Covenant Not to Compete and Not to Solicit/Hire

51

6.4

Reporting Requirements

53

6.5

Employment Matters

53

6.6

Insurance Matters

55

7

Conditions to Obligation to Close

56

7.1

Conditions to Obligation of the Buyer

56

7.2

Conditions to Obligation of the Seller

58

8

Remedies for Breaches of this Agreement

59

8.1

Survival of Representations, Warranties and Covenants

59

8.2

Indemnification Provisions for Benefit of the Buyer

59

8.3

Limitations on Liability

60

8.4

Indemnification Provisions for Benefit of the Seller

60

8.5

Matters Involving Third Parties

60

8.6

Direct Claims Procedure

61

8.7

Adjustment to Purchase Price

62

8.8

Other Indemnification Provisions

62

8.9

Exclusive Remedy

63

8.10

Escrow

63

9

Tax Matters

63

9.1

Agreements Regarding Tax Matters

63

9.2

Cooperation on Tax Matters

67

10

Termination

67

10.1

Termination of Agreement

67

10.2

Effect of Termination

69

 

ii

--------------------------------------------------------------------------------

 

 

 

 

11

Miscellaneous

71

11.1

Press Releases and Public Announcements

71

11.2

No Third-Party Beneficiaries

71

11.3

Entire Agreement

71

11.4

Succession and Assignment

71

11.5

Counterparts and Facsimile Signatures

71

11.6

Headings

71

11.7

Notices

72

11.8

Governing Law and Venue

73

11.9

Amendments and Waivers

73

11.10

Severability

73

11.11

Expenses

73

11.12

Construction

73

11.13

Delivery

74

11.14

Incorporation of Exhibits and Schedules

74

11.15

Equitable Remedies

74

11.16

Waiver of Jury Trial

74

11.17

Attorney-Client Privilege and Waiver of Attorney Conflicts

75

11.18

No Recourse to Lenders

76

 

 

 

EXHIBITS AND SCHEDULES

EXHIBITS

Exhibit A – Escrow Agreement

Exhibit B – Key Business Terms of Transition Services Agreement

Exhibit C – Key Business Terms of Long-Term Agreements

 

 

SCHEDULES

Seller Disclosure Schedule

Buyer Disclosure Schedule

 

Schedule 2.4(a)                       Net Working Capital Calculation

Schedule 5.2(b)                       MN PUC and FCC Consents

Schedule 5.11                         Agreements to be Terminated

Schedule 6.5(a)                       Terminated Business Employees

Schedule 7.1(c)                       Third Party Consents 

Schedule 7.1(o)                       Releases and Consents

Schedule 8.2                           Special Indemnities

 

 

iii

 

--------------------------------------------------------------------------------

 

Table of Contents

 

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) by and among New Ulm Telecom,
Inc., a Minnesota corporation (the “Buyer”), Scott – Rice Telephone Co., a
Minnesota corporation (the “Company”), and Allstream Business US, LLC, an Oregon
limited liability company (the “Seller”) is dated February 22, 2018.  Each of
the Buyer, the Company, and the Seller is referred to individually as a “Party”
and, collectively, as the “Parties.”

RECITALS

 A.             The Company, a wholly owned subsidiary of the Seller, is engaged
in the business of providing data, voice and video services to residential and
commercial customers in the Territory (the “Business”).

 B.              The Seller owns all of the issued and outstanding capital stock
of the Company. 

 C.              This Agreement contemplates a transaction in which the Buyer
will purchase from the Seller, and the Seller will sell to the Buyer, all of the
issued and outstanding capital stock of the Company, on the terms and subject to
the conditions of this Agreement.

AGREEMENT

In consideration of the above recitals and the promises set forth in this
Agreement, the Parties agree as follows:

1.  Definitions.

“Acquisition Proposal” means, with respect to a Person, any proposal or offer
for a merger or other business combination involving such Person or any proposal
or offer to acquire in any manner, directly or indirectly, an equity interest in
such Person, any voting securities of such Person or the assets of such Person
other than sales or rental of inventory in the Ordinary Course of Business. 

“Adjustment Time” means 11:59 p.m. central time on the Closing Date. 

“Adverse Consequences” means all actions, suits, proceedings, hearings, charges,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, liabilities, Taxes, liens, losses, expenses and
fees, including court costs and reasonable attorneys’, accounting and outside
professional services fees and expenses (including Taxes).

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

1

--------------------------------------------------------------------------------

Table of Contents

 

 

“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar consolidated, combined, or unitary group defined under a
similar provision of Law.

“Agreed Amount” has the meaning set forth in Section 8.6 of this Agreement.

“Agreement” has the meaning set forth in the preface above.

“Business” has the meaning set forth in the recitals above.

“Business Employee” has the meaning set forth in Section 4.18(b) of this
Agreement.

“Buyer” has the meaning set forth in the preface above.

“Buyer Confidential Information” means any and all of the following whether
received on, after or before the date of this Agreement: (a) trade secrets
concerning the business and affairs of Buyer and its Affiliates; (b) information
concerning the business and affairs of Buyer and its Affiliates, including,
without limitation, historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans,
prospective services, entry into new markets, the names and backgrounds of key
personnel, distributors, agents or representatives and personnel training and
techniques and materials, however documented; and (c) notes, analyses,
compilations, studies, summaries, and other materials related to the business of
Buyer and its Affiliates prepared by or for Buyer or its Affiliates to the
extent containing or based on any information included in the foregoing. 
Notwithstanding the foregoing, Buyer Confidential Information excludes
information, knowledge or data that: (x) was or becomes generally available to
the public other than as a result of any action or inaction by the Seller, the
Company or their Affiliates and their respective directors, officers, partners,
employees, agents or advisors, or (y) was or becomes available to the Seller or
the Company on a non-confidential basis from a source other than the Buyer or
its representatives, provided that such source is not bound by a confidentiality
agreement with the Buyer.

“Buyer Indemnified Party” or “Buyer Indemnified Parties” has the meaning set
forth in Section 8.2 of this Agreement.

“Buyer Disclosure Schedule” has the meaning set forth in Section 3.2 of this
Agreement.

“Buyer Related Parties” has the meaning set forth in Section 10.2(c) of this
Agreement.

“Claimed Amount” has the meaning set forth in Section 8.6 of this Agreement.

“Closing” has the meaning set forth in Section 2.5 of this Agreement.

2

--------------------------------------------------------------------------------

Table of Contents

 

 

“Closing Cash” means, as of the Adjustment Time, the amount of unrestricted cash
and unrestricted cash equivalents of the Company, as calculated in accordance
with GAAP.  For the avoidance of doubt, Closing Cash may be a positive or
negative number and will be increased by the amount of all checks and funds
received by the Company or its banks (e.g., checks deposited or funds paid to
“lock-box” or holding accounts) prior to the Adjustment Time and will be
decreased by the amount of issued and uncleared/uncashed checks or wire
transfers as of and the Adjustment Time. 

“Closing Date” has the meaning set forth in Section 2.5 of this Agreement.

“Closing Date Balance Sheet” has the meaning set forth in Section 2.4(b) of this
Agreement.

“Closing Indebtedness” means the Indebtedness of the Company as of as
immediately prior to the Closing.

“Closing Net Working Capital” means the Net Working Capital of the Company as of
the Adjustment Time. 

“Closing Date Statement” has the meaning set forth in Section 2.4(b) of this
Agreement.

“COBRA” means the requirements of Part 6, Subtitle B, Title I of ERISA and Code
§4980B, as amended, and the rules and regulations issued thereunder, and of any
similar state Law.

“Code” means the Internal Revenue Code of 1986, as amended, the rules and
regulations issued thereunder and any successor statute and the rules and
regulations issued thereunder.

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations and published policies, procedures, orders and decisions of
the FCC promulgated or issued thereunder.

“Communications Licenses” means all certificates, licenses and authorizations
issued or granted by the FCC and MN PUC held by the Company in each applicable
jurisdiction with respect to the Business.

“Company” has the meaning set forth in the preface above.

“Confidential Information” means any information concerning the business and
affairs of the Company that (a) is not already generally available to the public
as of the date hereof, (b) does not become generally available to the public
after the date hereof from a source other than the Seller or its Affiliates,
provided that such source is not bound by a confidentiality agreement with the
Buyer, or (c) is not generally known in the Company’s industry.

3

--------------------------------------------------------------------------------

Table of Contents

 

 

“Current Assets” means the amount that would be reflected as “total current
assets” on a balance sheet of the Company as of the Adjustment Time for the
specific accounts listed as “current assets” on Schedule 2.4(a).  For the
avoidance of doubt, Current Assets do not include (a) any assets related to
Taxes, whether current or deferred, (b) any intercompany obligations, (c) any
Employee Benefit Plan assets, and (d) the Closing Cash.

“Current Liabilities” means the amount that would be reflected as “total current
liabilities” on a balance sheet of the Company as of the Adjustment Time for the
specific accounts listed as “current liabilities” on Schedule 2.4(a).  For the
avoidance of doubt, Current Liabilities do not include (a) any intercompany
obligations, (b) any obligations to any employee, including obligations for
wages, payroll, PTO or vacation, or under any Employee Benefit Plan, (c) any
liabilities related to Income Taxes, (d) the Transaction Expenses, and (e) the
Closing Indebtedness.

“Debt Commitment Letter” means the executed commitment letter, dated the date
hereof, between the Buyer and the Lender pursuant to which the Lender has
agreed, upon the terms and subject to the conditions set forth therein, to lend
amounts set forth therein for purposes of financing the transactions
contemplated by this Agreement. 

“Debt Financing” means the debt financing incurred or intended to be incurred
pursuant to the Debt Commitment Letter.

“Direct Claim” has the meaning set forth in Section 8.6 of this Agreement.

“Draft Closing Date Balance Sheet” has the meaning set forth in Section 2.4(a)
of this Agreement.

“Draft Closing Statement” has the meaning set forth in Section 2.4(a) of this
Agreement.

“Employee Benefit Plan” means any:  (a) “employee benefit plan” as such term is
defined in ERISA § 3(3); (b) nonqualified deferred compensation or retirement
plan or arrangement; (c) qualified defined contribution retirement plan or
arrangement that is an Employee Pension Benefit Plan; (d) qualified defined
benefit retirement plan or arrangement that is an Employee Pension Benefit Plan
(including any Multiemployer Plan); (e) Employee Welfare Benefit Plan; or (f)
fringe benefit or other retirement, bonus, incentive, life, disability, medical,
dental or other similar plan, program, agreement or arrangement of any kind.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA § 3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA § 3(1).

“Environmental Permits” means any Permit issued pursuant to Environmental
Requirements.

4

--------------------------------------------------------------------------------

Table of Contents

 

 

“Environmental Requirements” means all applicable Laws, each as amended and in
effect as of the date hereof, concerning public health and safety, and pollution
or protection of the environment, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Safe Drinking Water
Act, 42 U.S.C. § 300f et seq., the Emergency Planning and Community
Right-To-Know Act, 42 U.S.C. § 11001, et seq., the Clean Air Act, 42 U.S.C. §
7401 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
and the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., each as amended;
any state or local Law similar to the foregoing; all regulations issued pursuant
to the foregoing; all permits currently held by the Company pursuant to the
foregoing; all common law decisions; and any other state, federal or local Laws,
pertaining to: (i) the existence, cleanup or remedy of contamination on
property; (ii) the emission or release of any Hazardous Material into the
environment, including, without limitation, into sewer systems or within
buildings; (iii) the control of hazardous wastes; or (iv) the use, generation,
transport, treatment, storage, disposal, removal or recovery of Hazardous
Materials, including hazardous building materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute and the rules and regulations issued thereunder.

“ERISA Affiliate” means each entity that is treated as a single employer with
the Company or the Seller for purposes of Code § 414 or ERISA Section
4001(a)(14) or Section 4001(b).

“Escrow Agent” has the meaning set forth in Section 2.3(c) of this Agreement.

“Escrow Agreement” has the meaning set forth in Section 2.3(c) of this
Agreement.

“Escrow Amount” has the meaning set forth in Section 2.3(c) of this Agreement.

“Estimated Closing Cash” has the meaning set forth in Section 2.2(b) of this
Agreement.

“Estimated Closing Indebtedness” has the meaning set forth in Section 2.2(b) of
this Agreement.

“Estimated Closing Net Working Capital” has the meaning set forth in Section
2.2(b) of this Agreement.

“Estimated Closing Statement” has the meaning set forth in Section 2.2(b) of
this Agreement.

5

--------------------------------------------------------------------------------

Table of Contents

 

 

“Estimated Purchase Price” has the meaning set forth in Section 2.2(c) of this
Agreement.

“Estimated Transaction Expenses” has the meaning set forth in Section 2.2(b) of
this Agreement.

“FCC” means the Federal Communications Commission.

“FCC Deemed Affiliate” has the meaning set forth in Section 3.2(h) of this
Agreement.

“Financial Statements” has the meaning set forth in Section 4.7(a) of this
Agreement.

“Fundamental Representations” means the representations and warranties contained
in Sections 3.1(a), 3.1(b), 3.1(d), 3.1(e), 4.1, 4.2, 4.4, 4.5, 4.6, 4.10, 4.19
and 4.22 of this Agreement.

“GAAP” means United States generally accepted accounting principles as in effect
as of the date hereof.

“Governmental Authority” means any federal, state, local or foreign
governmental, administrative or regulatory authority, court, agency or body, or
any division or subdivision.

“Hazardous Material” means any “hazardous substance,” “pollutant,” or
“contaminant” as defined at 42 U.S.C. §9601, as well as any hazardous
substances, toxic substances, hazardous waste, pollutant, contaminant and any
other substance, material or waste regulated by any Environmental Requirements. 
Hazardous Materials shall include, without limitation, petroleum products,
agricultural chemicals, asbestos, urea formaldehyde and polychlorinated
biphenyls, regardless of whether specifically listed or designated as a
hazardous material under any Environmental Requirements.

“Healthcare Reform Law” has the meaning set forth in Section 4.19(e) of this
Agreement.

“Income Tax” means any federal, state, local or foreign income tax (or other
tax, such as a franchise tax, the computation of which is based upon net
income).

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any
schedule, attachment or amendments.

6

--------------------------------------------------------------------------------

Table of Contents

 

 

“Indebtedness” means, with respect to any Person at any date, without
duplication and excluding any Transaction Expenses, any liability or obligation
of such Person, including all obligations in respect of principal, accrued
interest, penalties, fees and premiums (including any prepayment fees, breakage
costs, penalties, make-whole premiums or other similar fees or premiums payable
as a result of the consummation of the transactions contemplated by this
Agreement), of such Person (i) for borrowed money (specifically excluding trade
or accounts payables and other ordinary course accrued expenses and amounts owed
under operating leases but including amounts outstanding under overdraft
facilities, indebtedness issued or incurred in substitution or exchange for
indebtedness for borrowed money or for the deferred or contingent purchase price
of property, assets or services (including any potential future earn-out,
purchase price adjustment, release of “holdback” or similar payment, but
excluding any trade payables incurred in the Ordinary Course of Business)); (ii)
in connection with any letter of credit, banker’s acceptance, guarantee, surety,
performance or appeal bond, or similar credit transaction, in each case to the
extent drawn; (iii) evidenced by notes, bonds, debentures or other similar
obligations or debt securities (whether or not convertible), (iv) in the form of
matured obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any membership interests, shares of capital stock or other
ownership or profit interest or any warrants, rights or options to acquire such
membership interest, shares or such other ownership or profit interest, (v) for
all negative balances in bank accounts and all overdrafts, (vi) under indentures
or arising out of any swap, option, derivative, hedging or similar arrangement,
(vii) for obligations as lessee or lessees under leases that have been, or
should have been, recorded as capital leases (but excluding, for the avoidance
of doubt, any obligations under operating leases) or direct financing leases in
accordance with GAAP and purchase money or vendor financing, (viii) all accrued
interest on or other accretion related to any of the foregoing and (ix) in the
nature of guarantees of the obligations described in the foregoing clauses of
any other Person.

“Indemnified Party” means a party entitled to indemnification under Section 8 of
this Agreement.

“Indemnified Taxes” means (a) all Taxes payable by the Company for any
Pre-Closing Tax Period, including, without limitation, the pre-Closing portion
of any Straddle Period; (b) the employer portion of employment Taxes payable in
connection with any transaction, change in control, deferred compensation or
similar bonuses payable by the Company to employees upon consummation of the
transactions contemplated by this Agreement, (c) all Taxes of any member of an
Affiliated Group of which the Company (or any predecessor of the Company) is or
was a member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local or non-U.S.
Law; and (d) all Taxes of any Person imposed on the Company as a transferee or
successor, by Contract, or pursuant to any Law, or otherwise, which Taxes relate
to an event or transaction occurring on or before the Closing and allocable to
the Pre-Closing Tax Period.

“Indemnifying Party” means a party obligated to provide indemnification under
Section 8 of this Agreement.

7

--------------------------------------------------------------------------------

Table of Contents

 

 

“Independent Accountant” has the meaning set forth in Section 2.4(b) of this
Agreement.

“Information Systems” has the meaning set forth in Section 4.12(g) of this
Agreement.

“Intellectual Property” means all of the following in any jurisdiction
throughout the world:  (a) all inventions (whether patentable or unpatentable
and whether or not reduced to practice), all improvements, and all patents,
patent applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations;
(b) all trademarks, service marks, trade dress, logos, trade names, slogans,
Internet domain names, Internet addresses, corporate names and rights in
telephone numbers, together with all translations, adaptations, derivations and
combinations and including all associated goodwill, and all applications,
registrations and renewals; (c) all copyrightable works, all copyrights, and all
applications, registrations and renewals; (d) all mask works and all
applications, registrations and renewals; (e) all trade secrets and confidential
business information, including ideas, research and development, know how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals;
(f) all computer software, including all source code, object code, executable
code, firmware, development tools, files, records, data, data bases and related
documentation, regardless of the media on which it is recorded, and all Internet
sites (and all contents of the sites); (g) all advertising and promotional
materials; and (h) all copies and tangible embodiments of any of the foregoing
(in whatever form or medium).

“Law” means any U.S. or foreign federal, state, local or foreign constitution,
law (including common law), code, plan, statute, rule, regulation, ordinance,
order or written determination of any Governmental Authority, each as amended
and in effect as of the date hereof.

“Leased Real Property” has the meaning set forth in Section 4.11(b) of this
Agreement.

“Lender” means CoBank ACB. 

“Lender Related Parties” has the meaning set forth in Section 11.17 of this
Agreement.

“Long-Term Agreements” means (a) that certain Indefeasible Right of Use and
Maintenance Agreement dated January 26, 2018 between the Company and Zayo Group,
LLC, and (b) that certain Indefeasible Right of Use and Maintenance Agreement
dated January 30, 2018 between the Company and Zayo Group, LLC.

8

--------------------------------------------------------------------------------

Table of Contents

 

 

“Material Adverse Effect” means any change or effect that would be materially
adverse to the business, operation, financial conditions and assets of the
Company when taken as a whole, or to the ability of any Party to consummate
timely the transactions contemplated hereby; provided that none of the following
will be deemed to constitute, and none of the following will be taken into
account in determining whether there has been, a Material Adverse Effect: (a)
any adverse change, event, development, or effect (whether short-term or
long-term) arising from or relating to (1) general business or economic
conditions or the telecommunications industry overall, (2) national or
international political or social conditions, (3) financial, banking or
securities markets, (4) changes in GAAP, (5) changes in Law, orders or other
binding directives issued by any Governmental Authority, or (6) the taking of
any action contemplated by this Agreement and the Transaction Documents; except
in the case of clauses (a)(1), (a)(2), (a)(3) and (a)(4), to the extent the
Company is disproportionately adversely affected thereby as compared to other
companies in the industries in which the Company operates (and then only to the
extent of such disproportionate impact); and (b) any failure to meet a forecast
(whether internal or published) of revenue, earnings, cash flow, or other data
for any period or any change in such a forecast (provided, any change, event, or
development underlying such failure not otherwise excluded in the other
exceptions in this definition may be taken into account in determining whether a
Material Adverse Effect has occurred).

“Material Contract” has the meaning set forth in Section 4.14 of this Agreement.

“Maximum Amount” has the meaning set forth in Section 8.3 of this Agreement.

“MN PUC” means the Minnesota Public Utilities Commission.

“Most Recent Balance Sheet” means the balance sheet contained within the
Financial Statements with respect to the Most Recent Year End.

“Most Recent Year End” has the meaning set forth in Section 4.7 of this
Agreement.

“Multiemployer Plan” has the meaning set forth in ERISA § 3(37).

“Net Working Capital” means the difference between the total Current Assets of
the Company and the total Current Liabilities of the Company, calculated in
accordance with Schedule 2.4(a).

“Newly Hired Business Personnel” has the meaning set forth in Section 6.5(a) in
this Agreement. 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice.

“Party” has the meaning set forth in the preface above.

“Payoff Letters” has the meaning set forth in Section 2.3(b) of this Agreement.

9

--------------------------------------------------------------------------------

Table of Contents

 

 

“Permit” means any permits, authorizations, approvals, decisions, zoning orders,
franchises, registrations, licenses, filings, certificates, variances or similar
rights granted by or obtained from any Governmental Authority, including
Communications Licenses.

“Permitted Lien” means (a) mechanic’s, materialmen’s and similar liens that are
being contested in good faith and for which the particular entity has provided
adequate reserves; (b) liens for Taxes not yet due and payable or for Taxes that
the taxpayer is contesting in good faith through appropriate proceedings and for
which the taxpayer has provided adequate reserves; (c) purchase money liens and
liens securing rental payments under capital lease arrangements; and (d) with
respect to the Real Property only, liens, encumbrances, easements,
encroachments, restrictions, or any other matters of record not interfering
materially with the ordinary conduct of the business of the Company or
detracting materially from the use or occupancy of the Real Property.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, an entity, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity or any
Governmental Authority.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and the portion of any Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means (a) any taxable period ending on or before the
Closing Date, and (b) the portion of any Straddle Period ending on the Closing
Date.

“Purchase Price” means the Total Purchase Price, as adjusted in accordance with
Section 2.4 and Section 8 of this Agreement.

“Real Property” has the meaning set forth in Section 4.11(a) of this Agreement.

“Real Property Lease” has the meaning set forth in Section 4.11(b) of this
Agreement.

“Recoverable Amounts” has the meaning set forth in Section 10.2(c) of this
Agreement.

“Reference Date” means January 1, 2015.

“Reporting Requirements” means the Buyer’s reporting requirements under the
Securities Act, the Securities Exchange Act of 1934 and the rules of the SEC
promulgated thereunder. 

“SEC” means Securities and Exchange Commission.

10

--------------------------------------------------------------------------------

Table of Contents

 

 

“Security Interest” means any mortgage, deed of trust, pledge, lien,
encumbrance, easement, encroachment, restriction on transfer, title defect,
charge or other security interest.

“Seller” has the meaning set forth in the preface above.

“Seller Business” means any business involving any of the following activities:
(a) building, managing, leasing or granting indefeasible-rights-of-use (IRUs) or
other rights to use dark fiber or related infrastructure; or (b) the provision
or selling of lit telecommunications services (including Ethernet, IP,
wavelengths or capacity).

 “Seller Disclosure Schedule” has the meaning set forth in Section 3.1 of this
Agreement.

“Seller’s Knowledge” means the actual knowledge of Mary Korthour, Larry Shepard,
Doug Denney and Rachel Stack, in each case, after reasonable inquiry. 

“Shares” means all shares of capital stock of the Company.

“Straddle Period” means any taxable period beginning on or before and ending
after the Closing Date.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity in which any Person has direct or
indirect equity or other ownership interest that represents 50% or more of the
aggregate equity or other ownership interest in such entity, or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors, governors or persons holding similar positions. 

“Supplemental Disclosure” has the meaning set forth in Section 5.6(a) of this
Agreement.

“Target Net Working Capital” means $15,000.

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
privilege, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty
or addition thereto (including, without limitation, any penalties resulting from
the failure to file or timely file a Tax Return), whether disputed or not. 

“Tax Benefit” means the Tax effect of any Tax item which decreases actual cash
payments for Taxes or otherwise results in a reduction of currently owed Taxes. 
A Tax Benefit will be deemed to be realized in a taxable year if, and only to
the extent that, a Person’s liability for Taxes for such taxable year,
calculated by excluding the relevant Tax item, exceeds the Person’s actual
liability for Taxes for such taxable year, calculated by taking into account the
relevant Tax Item (and, for the avoidance of doubt, treating the relevant Tax
item as the last item realized on any Tax Return).

11

--------------------------------------------------------------------------------

Table of Contents

 

 

“Tax Controversy” has the meaning set forth in Section 9.1(g)(i) of this
Agreement.

“Tax Return” means all returns, reports and other documents of every nature
(including elections, declarations, disclosures, schedules, estimates,
information returns, and any amendment thereof) filed or required to be filed
with any Governmental Authority relating to the determination, assessment or
collection of any Tax or the administration of any Law in respect of Taxes
(including Treasury Form TD F 9-22.1, FinCEN Report 114 and similar forms).

“Terminated Business Employees” has the meaning set forth in Section 6.5(a) of
this Agreement.

“Termination Date” has the meaning set forth in Section 10.1(e) of this
Agreement.

“Territory” means state and federal exchange boundaries of the Company within
the Minnesota counties of Dakota, Rice and Scott.

“Third Party Claim” has the meaning set forth in Section 8.5 of this Agreement.

“Threshold Amount” has the meaning set forth in Section 8.3 of this Agreement.

“Top Customers” has the meaning set forth in Section 4.24(b) of this Agreement.

“Top Suppliers” has the meaning set forth in Section 4.24(a) of this Agreement.

“Total Purchase Price” has the meaning set forth in Section 2.2(a) of this
Agreement.

“Transaction Documents” means all documents and agreements to be entered into by
one or more of the Parties in connection with the transactions contemplated by
this Agreement.

“Transaction Expenses” means the amount incurred and unpaid by the Company at
Closing of (a) any investment banking, accounting, consulting, attorney or other
professional fees incurred by or on behalf of the Company on or prior to Closing
with respect to the transactions contemplated by this Agreement, (b) the amount
of sale bonuses, change in control bonuses, similar bonuses or severance
payments that become payable in connection with the consummation of the
transactions contemplated by this Agreement (plus the employer portion of any
employment and payroll Taxes thereon), and (c) fifty percent (50%) of each of
(i) all fees and expenses of the Escrow Agent, (ii) any transfer taxes pursuant
to Section 2.7, (iii) the regulatory-related filing fees, and (iv) the
reasonable fees of one legal counsel acceptable to each of the Buyer and the
Seller engaged to prepare the FCC regulatory filings as contemplated by Section
5.2(b).

12

--------------------------------------------------------------------------------

Table of Contents

 

 

“Transfer Taxes” has the meaning set forth in Section 2.7 of this Agreement.

“Transition Services Agreement” has the meaning set forth in Section 7.1(g) of
this Agreement. 

“WARN Act” has the meaning set forth in Section 4.18(e) of this Agreement.

“Willful Breach” means a material breach that is a consequence of an intentional
act or intentional omission to act undertaken by the breaching party with the
actual knowledge that the taking of such act or failure to act would, or would
be reasonably expected to, cause a breach of this Agreement.

2.  Purchase and Sale of the Shares.

2.1       Basic Transaction. On the terms and subject to the conditions of this
Agreement, the Buyer agrees to purchase and accept delivery from the Seller, and
the Seller agrees to sell, assign, transfer and deliver to the Buyer, all of the
issued and outstanding Shares, free and clear of all Security Interests or
restrictions, at the Closing.



2.2       Purchase Price.

(a)              Total Purchase Price.  The purchase price for the Shares will
be an amount (the “Total Purchase Price”) in cash (subject, in the case of (ii)
through (vi), to adjustment as provided in Section 2.4) equal to:

(i)                 $42,000,000 (the “Base Purchase Price”); plus

(ii)               the total amount of Closing Cash; minus

(iii)             the total amount of Closing Indebtedness; minus

(iv)             the total amount of Transaction Expenses; plus

(v)               the amount, if any, by which the Closing Net Working Capital
exceeds the Target Net Working Capital; minus

(vi)             the amount, if any, by which the Target Net Working Capital
exceeds the Closing Net Working Capital.

13

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)              Estimated Purchase Price.  No later than three business days
prior to the Closing Date, the Seller will deliver to the Buyer a certificate
(the “Estimated Closing Statement”) signed by the Chief Financial Officer of the
Company that sets forth in reasonable detail the Seller’s good faith estimate of
the Closing Cash (the “Estimated Closing Cash”), the Closing Indebtedness (which
will be supported by Payoff Letters from the applicable creditors) (the
“Estimated Closing Indebtedness”), the Transaction Expenses (which will be
supported by invoices from the applicable recipients) (the “Estimated
Transaction Expenses”), and the Closing Net Working Capital (the “Estimated
Closing Net Working Capital”). The amounts set forth in the Estimated Closing
Statement will be used to calculate the amount to be paid by the Buyer to the
Seller at the Closing, as set forth in Section 2.2(c) below, which will be
subject to adjustment after the Closing as set forth in Section 2.4.

(c)        Estimated Purchase Price.  For purposes hereof, “Estimated Purchase
Price” means an amount equal to the following:

(i)         the Base Purchase Price; plus

(ii)        the total amount of Estimated Closing Cash; minus

(iii)       the total amount of Estimated Closing Indebtedness; minus

(iv)       the total amount of Estimated Transaction Expenses; plus

(v)        the amount, if any, by which the Estimated Closing Net Working
Capital exceeds the Target Net Working Capital; minus

(vi)       the amount, if any, by which the Target Net Working Capital exceeds
the Estimated Closing Net Working Capital.

2.3       Payments at Closing.

(a)            Payment of Estimated Purchase Price.  At the Closing, the Buyer
will pay the Estimated Purchase Price as follows:

(i)               all Estimated Closing Indebtedness and Estimated Transaction
Expenses to the payees thereof pursuant to Section 2.3(b);

(ii)             the Escrow Amount to the Escrow Agent pursuant to the wire
instructions provided by the Escrow Agent; and

(iii)             the Estimated Purchase Price less the Escrow Amount to the
Seller, by wire transfer of immediately available funds to an account designated
in writing by the Seller to the Buyer no later than two business days prior to
the Closing Date.

14

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)              Payment of Closing Indebtedness and Transaction Expenses.  At
the Closing, the Buyer will, on behalf of the Company or the Seller, as
applicable, and at the direction of the Seller, pay to (i) the applicable
creditors of the Company the amount of Closing Indebtedness owed to each
creditor pursuant to wire instructions that have been delivered to the Buyer
prior to the date of Closing and (ii) the applicable third parties the amount of
the Transaction Expenses owed to these third parties.  Prior to the date
thereof, the Company will have obtained, and delivered to the Buyer, payoff
letters from each applicable creditor for the Closing Indebtedness, which payoff
letters (the “Payoff Letters”) include the names of each Person to which Closing
Indebtedness is owed.  In addition, the Parties contemplate that, upon the
Closing, all of the Transaction Expenses will be fully paid, and that this
payment will be funded by the Buyer on behalf of the Company or the Seller, as
applicable.  In connection with the Closing, the Buyer will make payment of the
Transaction Expenses on the Closing Date in order to discharge the amounts
payable thereunder.

(c)        Escrow.  At the Closing, the Buyer will deposit with Wells Fargo,
N.A. (the “Escrow Agent”), an amount in cash equal to $3,150,000 (the “Escrow
Amount”), which will be held in trust pursuant to the terms of an escrow
agreement in substantially the form of Exhibit A (the “Escrow Agreement”).  The
Escrow Fund (as defined below) will be used to provide security for, and, until
the Escrow Fund is exhausted, it will be the first source of payment to the
Buyer Indemnified Parties in the event of indemnification claims pursuant to
Section 8.  The Escrow Amount, as increased from time to time by interest
accruing thereon (the “Escrow Fund”) will be held by the Escrow Agent for 18
months after the Closing and otherwise in accordance with the terms of the
Escrow Agreement.  The fees of the Escrow Agent will be paid one half by the
Buyer and one half by the Seller.

2.4       Purchase Price Adjustment.

(a)               Within 75 days after the Closing Date, the Buyer will prepare
and deliver to the Seller a draft balance sheet (the “Draft Closing Date Balance
Sheet”) for the Company as of the Adjustment Time (determined on a pro forma
basis as though the Parties had not consummated the transactions contemplated by
this Agreement) along with a statement (the “Draft Closing Statement”) setting
forth the Buyer’s calculation of (i) the Closing Cash, (ii) the Closing
Indebtedness, (iii) the Transaction Expenses, (iv) the Net Working Capital, and
(v) a recalculation of the Estimated Purchase Price using these recalculated
numbers in place of the Estimated Closing Cash, the Estimated Closing
Indebtedness, the Estimated Transaction Expenses and the Estimated Closing Net
Working Capital.  The Buyer will prepare the Draft Closing Date Balance Sheet
using the accounting policies applied by the Company in preparing the Most
Recent Balance Sheet and will calculate the Net Working Capital in accordance
with the sample calculation set forth on Schedule 2.4(a), using the same
components (i.e., line items), adjustments and methodologies used in the
calculation of the Estimated Closing Net Working Capital (without introduction
of new or different accounting methods, policies, practices, procedures,
classifications, judgments, or estimation methodologies).  The Buyer will make
available to the Seller and its accountants the work papers and back-up
materials used in preparing the Draft Closing Date Balance Sheet and the Draft
Closing Statement.  The Draft Closing Date Balance Sheet and the Draft Closing
Statement will entirely disregard (x) any and all effects on the assets or
liabilities of the Company as a result of the transactions contemplated by this
Agreement or of any financing or refinancing arrangements entered into at any
time by the Buyer or any other transaction entered into by the Buyer in
connection with the consummation of the transactions contemplated by this
Agreement, and (y) any of the plans, transactions, or changes that the Buyer
intends to initiate or make or cause to be initiated or made after the Closing
with respect to the Company or the business of the Company or its assets, or any
facts or circumstances that are unique or particular to the Buyer or any of its
assets or liabilities.

15

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)              If the Seller has any objections to the Draft Closing Date
Balance Sheet or the Draft Closing Statement, then it must deliver a statement
describing its objections in reasonable detail to the Buyer within 30 days after
receiving the Draft Closing Date Balance Sheet and the Draft Closing Statement. 
The Buyer and the Seller will use reasonable efforts to resolve any such
objections themselves through good faith negotiation.  If the Parties do not
obtain a final resolution within 30 days after the Buyer has received the
statement of objections, however, Ernst & Young (the “Independent Accountant”)
will resolve any remaining objections.  The Seller, on one hand, and the Buyer,
on the other hand, will each pay its own costs and expenses incurred in this
Section 2.4(b).  The fees and expenses of the Independent Accountant will be
proportionately apportioned by the Independent Accountant to the Seller, on the
one hand, and the Buyer, on the other hand, based on the extent to which the
Buyer, on the one hand, or the Seller, on the other hand, is the prevailing
party in the resolution of each disputed matter.  The determination made by the
Independent Accountant will be set forth in writing and will be conclusive and
binding upon the Parties.  The “Closing Date Balance Sheet” means the Draft
Closing Date Balance Sheet together with any revisions made pursuant to this
Section 2.4(b), and the “Closing Date Statement” means the Draft Closing Date
Statement together with any revisions made pursuant to this Section 2.4(b)

(c)              Once each of the Closing Date Balance Sheet and the Closing
Date Statement and all components contained therein are finally determined in
accordance with this Section 2.4, the Purchase Price will be adjusted as
follows: 

16

--------------------------------------------------------------------------------

Table of Contents

 

 

(i)                 if the Total Purchase Price (based on such final
determination) exceeds the Estimated Purchase Price, then the Buyer will (or the
Company at the Buyer’s election) pay the Seller such excess;

(ii)               if the Estimated Purchase Price exceeds the Total Purchase
Price (based on such final determination), then the Seller will pay the Buyer
(or the Company at the Buyer’s election) such excess; and

(iii)             if the Total Purchase Price (based on such final
determination) is equal to the Estimated Purchase Price, then there will not be
any payments due pursuant to this Section 2.4(c).

Any payment required under this Section 2.4(c) will be made within five (5)
business days following the final determination of the Total Purchase Price. 
Notwithstanding the foregoing, if the Seller does not pay the Buyer amounts due
under Section 2.4(c)(ii) within five (5) business days of such final
determination, the Parties agree to submit a joint direction letter to the
Escrow Agent directing that the amount of such excess be disbursed from the
Escrow Amount.  Thereafter, Seller shall be required to replenish the escrow
account with the same amount as the disbursement made from the Escrow Amount.

2.5       The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place remotely or at the offices of Gray,
Plant, Mooty, Mooty & Bennett, P.A. in Minneapolis, Minnesota, at 9:00 a.m., on
the second business day after the respective Parties have satisfied or waived
all conditions to the obligations of the Parties to consummate the transactions
contemplated by this Agreement (other than actions the Parties will take at the
Closing itself).  The date on which the Closing takes place will be the “Closing
Date.”  The Closing will be deemed to be effective as of 11:59 p.m. central time
on the Closing Date.

2.6       Deliveries at the Closing.  At the Closing:  (a) the Seller or the
Company, as applicable, will execute, acknowledge (if appropriate) and deliver
to the Buyer any certificates, instruments and documents, including those
referred to in Section 7.1 of this Agreement, as the Buyer and its counsel may
reasonably request; (b) the Buyer will execute, acknowledge (if appropriate) and
deliver to the Seller or the Company, as applicable, any certificates,
instruments and documents, including those referred to in Section 7.2 of this
Agreement, as the Seller and its counsel may reasonably request; (c) the Seller
will deliver to the Buyer certificates, if any, representing all of the Shares,
endorsed in blank or accompanied by duly executed assignment documents; and (d)
the Buyer will deliver to the Estimated Purchase Price pursuant to Section
2.3(a).

2.7       Transfer Taxes.  The Parties intend to report on the basis that there
are no stock transfer taxes, stamp taxes, or similar fees or duties (“Transfer
Taxes”) arising in connection with the sale and transfer of the Shares under
this Agreement.  To the extent any such Transfer Taxes are due and owing, such
Transfer Taxes shall be paid one-half by the Buyer and one-half by the Seller.

17

--------------------------------------------------------------------------------

Table of Contents

 

 

     3.  Representations and Warranties Concerning the Transaction.

3.1       Representations and Warranties of the Seller.  The Seller represents
and warrants to the Buyer that the statements contained in this Section 3.1 are
correct and complete as of the date of this Agreement, except as set forth in
the disclosure schedule (the “Seller Disclosure Schedule”) attached to this
Agreement.  The Seller Disclosure Schedule will be arranged in paragraphs
corresponding to the sections contained in this Section 3.1.  Where a matter is
disclosed on the Seller Disclosure Schedule in connection with a certain
representation and warranty and such disclosed matter also reasonably relates to
another representation and warranty, such disclosed matter will also be deemed
disclosed for such other representation and warranty.

(a)               Authorization of Transaction.  The Seller has full power and
authority to execute and deliver this Agreement and the Transaction Documents to
which it is a party, and to perform its obligations hereunder and thereunder. 
The execution and delivery of this Agreement and the Transaction Documents to
which the Seller is or will be a signatory and the consummation of the
transactions contemplated hereby and thereby and the performance of the Seller’s
obligations contemplated hereunder and thereunder have been (and the Transaction
Documents to which the Seller will be a signatory will be) duly authorized by
all necessary company action on the part of the Seller and no other company
action (including by its members) on the part of the Seller is necessary to
authorize this Agreement and the Transaction Documents to which the Seller is or
will be a signatory or to consummate the transactions contemplated hereby.  This
Agreement and the Transaction Documents to which the Seller is a party
constitute the valid and legally binding obligations of the Seller, enforceable
in accordance with their respective terms and conditions, except as the same may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereafter in effect relating to creditor’s rights generally, and
(ii) general principles of equity.  The Seller has duly authorized the
execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party.  Except as set forth in Section 3.1(a) of the
Seller Disclosure Schedule, the Seller does not need to give any notice to, make
any filing with, or obtain any authorization, consent or approval of any Person
in order for the Parties to consummate the transactions contemplated by this
Agreement. 

(b)              Organization.  The Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation.  The Seller has all requisite company power and authority to
carry on its businesses as now being conducted.

18

--------------------------------------------------------------------------------

Table of Contents

 

 

(c)                Noncontravention.  Except as set forth in Section 3.1(c) of
the Seller DisclosureSchedule, neither the execution and the delivery of this
Agreement or the Transaction Documents to which the Seller is a party, nor the
consummation of the contemplated transactions, will (i) violate any Law to which
the Seller is subject, or any provision of the Seller’s Articles of Organization
or bylaws or other organizational documents or governance provisions, (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which the Seller is a party or by which the
Seller is bound, or to which any of the Seller’s assets is subject, or (iii)
result in the imposition or creation of any Security Interest on the Shares.

(d)              Brokers’ Fees.  The Seller has no liability to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

(e)              Shares.  Except as set forth in Section 3.1(e) of the Seller
Disclosure Schedule, the Seller holds of record and owns beneficially all of the
Shares, free and clear of any Security Interests, options, warrants, purchase
rights, contracts, commitments, equities, claims and demands.  The Seller is not
a party to any option, warrant, purchase right or other contract or commitment
that could require the Seller to sell, transfer or otherwise dispose of the
Shares (other than this Agreement).  The Seller is not a party to any voting
trust, proxy or other agreement or understanding with respect to the voting of
the Shares.  There are no outstanding powers of attorney executed by the Seller
that would affect the Seller’s ability to transfer the Shares to the Buyer.

(f)                Foreign Person.  The Seller is not a foreign person as
defined in Section 1445(f)(3) of the Code.

(g)       DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES.  NEITHER THE
SELLER NOR ANY OF ITS AFFILIATES, REPRESENTATIVES OR ADVISORS HAVE MADE, OR WILL
BE DEEMED TO HAVE MADE, TO THE BUYER ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, OTHER THAN THOSE EXPRESSLY MADE IN SECTIONS 3.1 AND 4 OF THIS
AGREEMENT, AS QUALIFIED BY THE SELLER DISCLOSURE SCHEDULE, INCLUDING WITH
RESPECT TO FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY DISCLAIMED.  EXCEPT IN THE CASE OF
FRAUD, THE SELLER WILL NOT HAVE OR BE SUBJECT TO ANY LIABILITY TO THE BUYER OR
ANY OTHER PERSON RESULTING FROM THE DISTRIBUTION TO THE BUYER, OR THE BUYER’S
USE OF, ANY INFORMATION NOT CONTAINED IN THIS AGREEMENT.

19

--------------------------------------------------------------------------------

Table of Contents

 

 

3.2       Representations and Warranties of the Buyer.  The Buyer represents and
warrants to the Seller that the statements contained in this Section 3.2 are
correct and complete as of the date of this Agreement, except as set forth in
the disclosure schedule of the Buyer (the “Buyer Disclosure Schedule”) attached
to this Agreement.  The Buyer Disclosure Schedule will be arranged in paragraphs
corresponding to the sections contained in this Section 3.2.  Where a matter is
disclosed on the Buyer Disclosure Schedule in connection with a certain
representation and warranty and such disclosed matter also reasonably relates to
another representation and warranty, such disclosed matter will also be deemed
disclosed for such other representation and warranty.

(a)              Organization of the Buyer.  The Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Minnesota.  The Buyer has all requisite corporate power and authority to
carry on its businesses as now being conducted.

(b)              Authorization of Transaction.  The Buyer has full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and the Transaction Documents to which it is a party, and to
perform its obligations hereunder and thereunder.  The execution and delivery of
this Agreement and the Transaction Documents to which the Buyer is or will be a
signatory and the consummation of the transactions contemplated hereby and
thereby and the performance of the Buyer’s obligations contemplated hereunder
and thereunder have been (and the Transaction Documents to which the Buyer will
be a signatory will be) duly authorized by all necessary corporate action on the
part of the Buyer and no other corporate action (including by its equity
holders) on the part of the Buyer is necessary to authorize this Agreement and
the Transaction Documents to which the Buyer is or will be a signatory or to
consummate the transactions contemplated hereby.  This Agreement and the
Transaction Documents to which the Buyer is a party constitute the valid and
legally binding obligations of the Buyer, enforceable in accordance with their
respective terms and conditions, except as the same may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to creditor’s rights generally, and (ii) general
principles of equity.  The Buyer has duly authorized the execution, delivery and
performance of this Agreement and the Transaction Documents to which it is a
party.  Except as set forth in Section 3.2(b) of the Buyer Disclosure Schedule,
the Buyer does not need to give any notice to, make any filing with, or obtain
any authorization, consent or approval of any Person in order for the Parties to
consummate the transactions contemplated by this Agreement. 

20

--------------------------------------------------------------------------------

Table of Contents

 

 

(c)               Noncontravention.  Except as set forth in Section 3.2(c) of
the Buyer Disclosure Schedule, neither the execution and the delivery of this
Agreement or the Transaction Documents to which the Buyer is a party, nor the
consummation of the contemplated transactions, will (i) violate any Law to which
the Buyer is subject, or any provision of the Buyer’s Articles of Incorporation
or bylaws or other organizational documents or governance provisions, or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which the Buyer is a party or by which it is
bound or to which any of its assets is subject.

(d)              Brokers’ Fees.  Other than fees payable to Charlesmead Advisors
LLC, the Buyer has no liability to pay any fees or commissions to any broker,
finder or agent with respect to the transactions contemplated by this Agreement.

(e)               Investment.  The Buyer is a sophisticated investor,
represented by independent legal and investment counsel with experience in the
acquisition and valuation of ongoing businesses and acknowledges that it has
received or has had access to all information that it considers necessary or
advisable to enable it to make an informed investment decision concerning its
purchase of the Shares.  The Buyer is not acquiring the Shares with a view to or
for the sale in connection with any distribution of such Shares within the
meaning of the Securities Act of 1933, as amended.

(f)                Funds Available.  The Buyer has delivered to the Seller a
true and correct copy of the Debt Commitment Letter from the Lender (it being
understood and agreed that any fee letters may be redacted with respect to the
amount of fees and other economic terms).  As of the date of this Agreement and
assuming satisfaction or waiver of the conditions in Section 7.1, assuming the
Lender provides to the Buyer the financing set forth in such Debt Commitment
Letter prior to or at the Closing, the Buyer will have sufficient funds
available to enable it to pay the Total Purchase Price in accordance with this
Agreement.  

(g)               Independent Investigation.  The Buyer has conducted its own
independent investigation, review and analysis of the Company and acknowledges
that it has been given adequate access to the personnel, properties, assets,
books and records of the Company for such purpose.  The Buyer acknowledges and
agrees that in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, the Buyer has relied solely
upon its own independent investigation and the express representations and
warranties of the Seller set forth in Sections 3.1 and 4 of this Agreement
(including related portions of the Seller Disclosure Schedule) and the
certificates or other instruments delivered pursuant hereto, including the
Transaction Documents.

21

--------------------------------------------------------------------------------

Table of Contents

 

 

(h)             Affiliations

(i)         There is no foreign Person that is an FCC Deemed Affiliate of the
Buyer.

(ii)        The Buyer is not an FCC Deemed Affiliate of an Incumbent
LocalExchange Carrier with any territory that overlaps or is adjacent to areas
served by the Company.

(iii)       The Buyer is not an FCC Deemed Affiliate of a foreign
telecommunications carrier that is not from a World Trade Organization member
country and is classified as dominant under the Communications Act.

For the purposes of this Section 3.2(h), the term “FCC Deemed Affiliate” means a
Person that (directly or indirectly) owns or controls, is owned or controlled
by, or is under common ownership or control with, another Person where “own or
control” means having or controlling a direct or indirect equity interest (or
equivalent thereof) of more than 10 percent, in the case of subsections (i) and
(ii) above, and of more than 25 percent in the case of subsection (iii) above,
as calculated pursuant to the Communications Act.

(i)                DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES.  NEITHER
THE BUYER NOR ANY OF ITS AFFILIATES, REPRESENTATIVES OR ADVISORS HAVE MADE, OR
WILL BE DEEMED TO HAVE MADE, TO THE SELLER ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, OTHER THAN THOSE EXPRESSLY MADE IN SECTIONS 3.2 OF THIS
AGREEMENT, AS QUALIFIED BY THE BUYER DISCLOSURE SCHEDULE, INCLUDING WITH RESPECT
TO FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR
WARRANTIES ARE HEREBY DISCLAIMED.  EXCEPT IN THE CASE OF FRAUD, THE BUYER WILL
NOT HAVE OR BE SUBJECT TO ANY LIABILITY TO THE SELLER OR ANY OTHER PERSON
RESULTING FROM THE DISTRIBUTION TO THE SELLER, OR THE SELLER’S USE OF, ANY
INFORMATION NOT CONTAINED IN THIS AGREEMENT.

     4.    Representations and Warranties Concerning the Company. Except as set
forth in the Seller Disclosure Schedule, the Seller represents and warrants to
the Buyer that the statements contained in this Section 4 are correct and
complete as of the date of this Agreement.  The Seller Disclosure Schedule will
be arranged in paragraphs corresponding to the sections contained in this
Section 4.  Where a matter is disclosed on the Seller Disclosure Schedule in
connection with a certain representation and warranty and such disclosed matter
also reasonably relates to another representation and warranty, such disclosed
matter will also be deemed disclosed for such other representation and warranty.

22

--------------------------------------------------------------------------------

Table of Contents

 

 

4.1       Organization, Qualification and Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Minnesota.  The Company is duly authorized to conduct business and is
in good standing under the Laws of each jurisdiction where such qualification is
required other than jurisdictions in which the failure to so qualify would not
have a Material Adverse Effect.  The Company has the requisite corporate power
and authority to carry on the businesses in which it is engaged, and to own and
use the properties owned and used by it.

4.2       Capitalization.  The authorized capital of the Company is set forth on
Section 4.2 of the Seller Disclosure Schedule, of which 16,655 shares of Class A
Common Stock, 57,473 shares of Class B Common Stock and no shares of Preferred
Stock are issued and outstanding as of the date hereof.  All of the issued and
outstanding Shares have been duly authorized, are validly issued, fully paid and
nonassessable, and are held of record by the Seller.  There is no outstanding or
authorized option, warrant, purchase right, phantom stock or other contract or
commitment that could require the Company to issue, sell or otherwise cause any
of its capital stock to become outstanding.  There are no outstanding or
authorized appreciation, phantom interest, profit participation or similar
rights with respect to the Company.  There are no voting trusts, proxies or
other agreements or understandings with respect to the voting of the capital
stock of the Company. 

4.3       Noncontravention; Consents and Approvals.  Neither the execution and
the delivery of this Agreement or the Transaction Documents, nor the
consummation of the contemplated transactions, will (a) violate any Law to which
the Company is subject, or any provision of the articles, bylaws or other
organizational documents of the Company; (b) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice or consent under any Material Contract in any material respects; (c)
violate any order or Law of any Governmental Authority having jurisdiction over
the Company or any of its properties or assets; or (d) except as contemplated by
this Agreement or with respect to Permitted Liens, result in the creation of any
Security Interest upon any of the properties, rights or assets of the Company. 
Except as set forth in Section 4.3 of the Seller Disclosure Schedule, the
Company does not need to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any Person in order for the Parties to
consummate the transactions contemplated by this Agreement. 

4.4       Brokers’ Fees. The Company has no liability to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement. 

23

--------------------------------------------------------------------------------

Table of Contents

4.5       Title to Assets. Except as set forth on Section 4.5 of the Seller
Disclosure Schedule, the Company has good and marketable title to, or a valid
leasehold interest in, all tangible properties and assets owned or leased by it,
including such owned assets shown on the Most Recent Balance Sheet and holds
such properties and assets free and clear of all Security Interests (other than
Permitted Liens), except for properties and assets disposed of in the Ordinary
Course of Business since the date of the Most Recent Year End. 

4.6       Subsidiaries. The Company has no Subsidiaries and does not otherwise
control, own directly or indirectly, or have any equity participation directly
or indirectly in any other corporation, limited liability company, partnership,
joint venture, trust or other business association.

4.7       Financial Statements.

(a)              Attached to Section 4.7 of the Seller Disclosure Schedule are
the following financial statements (collectively, the “Financial Statements”): 
unaudited summary balance sheet and summary statement of income as of and for
the calendar year ended December 31, 2017 (the “Most Recent Year End”).  The
Financial Statements have been prepared in accordance with GAAP consistently
applied during the respective periods and fairly present in all material
respects the financial condition of the Company at the respective dates thereof
and the results of operations for the Company for the respective periods covered
by the statements of income contained therein, subject to normal year-end
adjustments and the absence of footnotes.

(b)              The Company maintains and complies in all material respects
with a system of accounting controls sufficient to provide reasonable assurances
(i) that transactions are executed with management’s authorization, and (ii)
that transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for items
therein.

4.8       Subsequent Events.  Except as set forth in Section 4.8 of the Seller
Disclosure Schedule or as permitted or contemplated by this Agreement, since the
date of the Most Recent Year End, the Company has conducted its business in the
Ordinary Course of Business in all material respects, and there has not been:

(a)             any Material Adverse Effect with respect to the Company;

(b)             any change in the assets, liabilities, financial condition or
operating results of the Company, except changes and in the Ordinary Course of
Business that have not been, in the aggregate, materially adverse;

(c)              any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the assets, properties, financial
condition, operating results, or the business of the Company (as such business
is presently conducted);

24

--------------------------------------------------------------------------------

Table of Contents

 

 

(d)             sale, lease, assignment, license, transfer or other disposition
of any of the Company assets or portion thereof (other than sales of inventory
or licensing of intellectual property rights, in each case, in the Ordinary
Course of Business);

(e)             any amendment of the Company’s organizational documents;

(f)              any adoption or entering into any partnership, shareholders’
agreement or joint venture agreement with any Person;

(g)       any waiver by the Company of a valuable right or of a material debt
owed to it;

(h)       (i) any material change, breach, cancellation of a material term or
amendment to a Material Contract or (ii) any new Material Contract entered into
by the Company;

(i)        any capital expenditures or other expenditures with respect to
capital additions or betterments related to the Company, or any commitments
therefor, in excess of $25,000;

(j)        any incurrence, assumption or guarantee of any Indebtedness (other
than with respect to the Company’s line of credit), or waiver, cancellation,
modification, payment (except for regularly scheduled payments of principal and
interest), discharge or settlement of any Indebtedness, claims or rights of
substantial value;

(k)       any resignation or termination of employment of any officer of the
Company;

(l)        any Security Interest created by the Company with respect to any of
its material properties or assets, except Permitted Liens;

(m)      any loans or guarantees made by the Company to or for the benefit of
its Business Employees, officers or directors, or any members of their immediate
families, other than advances made in the Ordinary Course of Business

(n)       any change in Tax election, and the Company has not entered into any
closing agreement, settlement or compromise of any claim or assessment, amended
any Tax Return, filed any Tax Return (other than consistent with past practice
and applicable Law), or surrendered any claim for a refund of material Taxes;

25

--------------------------------------------------------------------------------

Table of Contents

 

 

(o)       any change in any method of accounting or accounting practice, except
as required by GAAP or applicable Law, or change in the Company’s cash
management practices, policies or procedures with respect to the collection of
accounts receivable and the payment of accounts payable, prepayment of expenses,
establishment of reserves for uncollectable accounts, accrual of expenses,
deferral of revenue, including any acceleration or delay of collections of
receivables in advance of or beyond their regular due dates when they would have
been collected in the Ordinary Course of Business;

(p)       any declaration, setting aside or payment or other dividend in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase or other acquisition of any of such shares of capital stock by the
Company;

(q)       hired or engaged any Person on a full-time, part-time, consulting,
independent contractor or other basis with an annualized base salary or
equivalent annual compensation in excess of $50,000 or otherwise hired or
engaged any officer, director, employee, independent contractor or other agent
or service provider, with, or entered into, amended, modified, or terminated any
employment or consulting agreement involving, an annualized base salary or
equivalent annual compensation in excess of $50,000;

(r)        any increase in the salary or other compensation or fringe benefit of
the Company’s directors, officers, Business Employees or consultants (other than
increases in the base salaries in the Ordinary Course of Business), or grant of
any bonus (whether monetary or otherwise) or advance (other than advances for
ordinary business expenses made in the Ordinary Course of Business) to any such
director, officer, Business Employee or consultant of the Company;

(s)        any adoption, amendment, modification or termination to, or failure
to make contributions to, or increase to the benefits under, any Employee
Benefit Plan for which Business Employees are or may become eligible other than
as may be required by the terms of such Employee Benefit Plan or under relevant
Law, or as may occur in the Ordinary Course of Business;

(t)        to the Seller’s Knowledge, any other event or condition of any
character that might materially and adversely affect the assets, properties,
financial condition, operating results or the business of the Company (as such
business is presently conducted); or

(u)       any agreement or commitment by the Company to do any of the things
described in this Section 4.8.

26

--------------------------------------------------------------------------------

Table of Contents

 

 

4.9       Legal Compliance.  The Company is and since the Reference Date has
been in compliance with all applicable Laws in all material respects.   Except
as set forth in Section 4.9 of the Seller Disclosure Schedule, no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand or notice
has been filed or commenced, or to the Seller’s Knowledge, threatened to be
commenced, against the Company alleging any failure to so comply.  All material
reports required to be filed by or on behalf of the Company with any
Governmental Authority have been filed and, when filed, were correct and
complete in all material respects.

4.10     Tax Matters. Except as set forth in Section 4.10 of the Seller
Disclosure Schedule:

(a)               All Tax Returns required to be filed by or on behalf of the
Company or any Affiliated Group of which the Company is or was a member have
been properly prepared and duly and timely filed with the appropriate taxing
authorities in all jurisdictions in which such Tax Returns are required to be
filed.  All such Tax Returns were correct and complete in all material
respects.  All Taxes payable by or on behalf of the Company (whether or not
shown on any Tax Return), either directly, as part of the consolidated Tax
Return of another taxpayer, or otherwise, have been fully and timely paid.  No
agreement, waiver or other document or arrangement extending or having the
effect of extending the period for assessment or collection of Taxes (including,
but not limited to, any applicable statute of limitation), has been executed or
filed with the IRS or any other taxing authority by or on behalf of the Company
which agreement, waiver or extension is currently in effect, and no power of
attorney with respect to any Tax matter is currently in force.  Since the
Reference Date, the Company has not received any written notice that it is or
may be subject to taxation by a jurisdiction where it does not file Tax
Returns.  No assets of the Company are subject to a Security Interest (other
than Permitted Liens) that arose in connection with any failure (or alleged
failure) to pay any Tax.

(b)              The Company has duly and timely withheld and paid all Taxes
required to have been withheld and paid in connection with amounts owing to any
employee, independent contractor, creditor, shareholder or other third party and
complied with all reporting and recordkeeping requirements (including properly
completed IRS Forms W-9) with respect thereto.  All Persons who have provided
services to the Company and have been classified as independent contractors for
the purposes of Tax withholding laws and laws applicable to employment standards
and employee benefits were properly so classified, and the Company has fully and
accurately reported compensation on IRS Forms 1099 or other applicable Tax forms
when required to do so. 

27

--------------------------------------------------------------------------------

Table of Contents

 

 

(c)               The Seller has made available to Buyer true, complete and
correct copies of (i) all Tax Returns of the Company relating to Taxes (other
than consolidated or combined income Tax Returns including the Company) for the
prior six years and (ii) all revenue agent reports, information documents
requests, notices of proposed deficiencies, deficiency notices, protests,
petitions, closing agreements, settlement agreements, pending ruling requests,
and any similar documents, submitted by, received by or agreed by or on behalf
of the Company or, to the extent related to the income, business, assets,
operations, activities or status of the Company and relating to Taxes for the
prior six years.

(d)              The unpaid Taxes of the Company (i) did not, as of the date of
the Most Recent Year End, exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing difference between book
and Tax income) set forth on the face of the balance sheet for the Most Recent
Year End (rather than in any notes thereto), and (ii) do not, as of the Closing
Date, exceed that reserve for Tax liability (rather than any reserve for
deferred Taxes established to reflect timing difference between book and Tax
income) included as a current liability and taken into account for purposes of
determining Net Working Capital.

(e)               Since the date of the Most Recent Year End, the Company has
not (i) incurred any Taxes outside the Ordinary Course of Business (other than
from transactions and payments contemplated by this Agreement), (ii) changed a
method of accounting, (iii) entered into any agreement with any Governmental
Authority (including a “closing agreement” under Section 7121 of the Code) with
respect to Taxes, (iv) surrendered any right to a Tax refund, or (v) made,
changed or revoked any election with respect to Taxes.

(f)                All deficiencies asserted or assessments made as a result of
any examinations by the IRS or any other taxing authority of the Tax Returns of
or covering or including Seller or the Company have been fully paid, and there
are no other audits or investigations by any taxing authority in progress, nor
have the Seller or the Company received any written notice from any taxing
authority that it intends to conduct such an audit or investigation. 

(g)              The Company has not been a member of an Affiliated Group filing
a consolidated federal Income Tax Return other than the group that includes the
Seller, the common parent of which is Zayo Group Holdings, Inc.  The Company (i)
is not a party to or bound by any Tax allocation or sharing agreement that will
require any payment by the Company after the date of this Agreement for the
Taxes of any other Person, and (ii) has no liability for the Taxes of any Person
(other than the Company) under Treasury Regulation Section 1.1502-6 (or any
corresponding provision of state, local or foreign Tax Law) or as a transferee
or successor or by Contract or otherwise, in each case other than (i) credit
agreements and other debt documents, (ii) other commercial agreements entered
into in the Ordinary Course of Business not primarily about Taxes, (iii)
agreements entered into in the Ordinary Course of Business providing for the
allocation or payment of real property Taxes, and (iv) agreements entered into
in the Ordinary Course of Business for the allocation or payment of personal
property Taxes, sales or use Taxes or value added Taxes with respect to personal
property leased, used, owned or sold in the Ordinary Course of Business 

28

--------------------------------------------------------------------------------

Table of Contents

 

 

(h)              None of the assets of the Company (i) secure any debt the
interest on which is tax-exempt under Section 103(a) of the Code, (ii) are “tax
exempt use property” within the meaning of Section 168(h) of the Code, (iii) are
“tax exempt bond financing property” within the meaning of Section 168(g)(5) of
the Code, (iv) are property used predominately outside the United States within
the meaning of Prop. Reg. § 1.168-2(g)(5); or (v) will be treated as owned by
any other Person pursuant to the provisions of Section 168(f)(8) of the Code.

(i)                All sales, use, transfer, value added, goods and services or
similar Taxes required to be collected by the Company have been duly and timely
collected, or caused to be collected, and either duly and timely remitted to the
appropriate Governmental Authority or properly set aside in accounts for such
purposes in accordance with applicable Law. 

(j)               The Company will not be required to include any item of income
(or exclude any item of deduction) in any taxable period ending after the
Closing Date as a result of (i) any change in method of accounting for any
taxable period ending on or prior to the Closing Date, (ii) use of an improper
method of accounting for any taxable period ending on or prior to the Closing
Date, (iii) an agreement with any Governmental Authority (including a “closing
agreement” under Section 7121 of the Code) entered into on or before the Closing
Date, (iv) a transaction entered into on or before the Closing Date reported
under the installment method of accounting or the long-term contract method of
accounting, (v) a transaction occurring on or before the Closing Date reported
as an open transaction for U.S. federal income Tax purposes, (vi) prepaid
amounts or advance payments received on or before the Closing Date, or (vii) any
provision of local, state or foreign Tax Law comparable to any of the foregoing.

(k)             There is no contract, agreement, plan or arrangement covering
any person that, individually or collectively, could give rise to the payment of
any amount that would not be deductible to the Company by reason of Section 280G
of the Code, or would constitute compensation non-deductible to the Company in
excess of the limitation set forth in Section 162(m) of the Code in connection
with the transaction or payments contemplated in this Agreement.

29

--------------------------------------------------------------------------------

Table of Contents

 

(l)                The Company is not subject to any private letter ruling of
the IRS or comparable rulings of other taxing authorities.

(m)             The Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code and Seller
is not a “foreign person” as that term is used in Treasury Regulations Section
1.1445-2.

(n)              The Company has not taken any reporting position on a Tax
Return, which reporting position (i) if not sustained would be reasonably
likely, absent disclosure, to give rise to a penalty for substantial
understatement of federal income Tax under Section 6662 of the Code (or any
predecessor statute or any corresponding provisions of any such predecessor
statute, or state, local, or foreign Tax law), and (ii) has not adequately been
disclosed on such Tax Return in accordance with Section 6662(d)(2)(B) of the
Code (or corresponding provision of any such predecessor statute, or state,
local, or foreign Tax law).

(o)              The Company has not constituted either a “distributing
corporation” or a “controlled corporation” within the meaning of Section
355(a)(1)(A) of the Code in a distribution qualifying for tax free treatment
under Section 355 of the Code (i) in the two years prior to the date of this
Agreement or (ii) in a distribution that could otherwise constitute part of a
“plan” or “series of transactions” (within the meaning of Section 355(e) of the
Code) in conjunction with this Agreement.

4.11     Real Property. 

(a)               Section 4.11(a) of the Seller Disclosure Schedule lists and
describes all real property owned by the Company (the “Real Property”).  With
respect to each parcel of Real Property listed in Section 4.11(a) of the Seller
Disclosure Schedule:

(i)         the Company has good and marketable title to all parcels of the Real
Property, free and clear of any Security Interest (other than Permitted Liens),
except for installments of special assessments not yet delinquent that do not
materially impair the current use or occupancy of the subject property;

(ii)        to the Seller’s Knowledge, there are no pending or threatened
condemnation proceedings, lawsuits or administrative actions relating to the
Real Property;

30

--------------------------------------------------------------------------------

Table of Contents

 

 

(iii)       there are no leases, subleases, licenses, concessions or other
agreements, written or oral, granting to any party or parties the right of use
or occupancy of any portion of the Real Property;

(iv)             all buildings located on the Real Property are supplied with
utilities necessary for the operation of the business located thereon as
currently conducted, including gas, electricity, water, telephone, sanitary
sewer and storm sewer;

(v)        the Real Property abuts on and has direct vehicular access to a
public road or has vehicular access to a public road via a permanent,
irrevocable, appurtenant easement benefiting the parcel;

(vi)       the Company has not received written notice of any special assessment
proceedings or zoning or other land-use regulation proceedings that could
materially and detrimentally affect the current use or operation of the Real
Property that has not been resolved or is not in the process of being resolved;

(vii)      the Company has obtained all approvals, easements and rights-of-way
required from private parties for the present use and operation of the Real
Property;

(viii)     the Company does not owe any brokerage commissions or finder’s fees
with respect to the Real Property; and

(ix)       there are no parties other than the Company that are in possession of
the Real Property or the improvements thereon.

(b)       Section 4.11(b) of the Seller Disclosure Schedule lists the street
addresses of all real property leased by the Company (the “Leased Real
Property”) and a description of each lease pursuant to which the Company leases
the Leased Real Property (each, a “Real Property Lease”).  The Company has
delivered to Buyer a correct and complete copy of each such Real Property
Lease.  Except as set forth on Section 4.11(b) of the Seller Disclosure
Schedule, with respect to each Real Property Lease: (i) the agreement is legal,
valid, binding and enforceable against the Company (except as the same may be
limited by (A) bankruptcy, insolvency, reorganization, moratorium or similar
Laws now or hereafter in effect relating to creditor rights generally and (B)
general principles of equity); (ii) the Company is not and, to the Seller’s
Knowledge, no other party to such Real Property Lease is in material breach or
default, and no event has occurred that, with notice or lapse of time, would
constitute a material breach or default, or permit termination, modification, or
acceleration, under the agreement; and (iii) no party has repudiated any
material provision of the agreement.

31

--------------------------------------------------------------------------------

Table of Contents

 

 

4.12     Intellectual Property. 

(a)        The Company owns or has the right to use pursuant to license,
sublicense, agreement or permission all Intellectual Property necessary for the
operation of the Business of the Company as presently conducted.  The Company
has taken reasonable precautions to maintain and protect each material item of
Intellectual Property that it owns.

(b)        The Company has not interfered with, infringed upon, misappropriated
or otherwise come into conflict with any Intellectual Property rights of any
third party in any material respect.    The Company has not received any written
claim, demand or notice alleging any such interference, infringement,
misappropriation or violation.  To the Seller’s Knowledge, no third  
party has interfered with, infringed upon, misappropriated or otherwise come
into conflict with any Intellectual Property rights of the Company.

(c)        Section 4.12(c) of the Seller Disclosure Schedule identifies the
following: (i) each patent registration, trademark registration or copyright
registration that has been issued to the Company; (ii) each patent application,
trademark application for registration or copyright application for registration
that is currently pending that the Company has made; and (iii) each agreement
pursuant to which the Company has granted rights to any third party in
Intellectual Property owned by the Company.  The Company has delivered to the
Buyer correct and complete copies of all such agreements (as amended to date). 

(d)       With respect to each item of Intellectual Property required to be
identified in Section 4.12(c) of the Seller Disclosure Schedule: (i) the Company
possesses all right, title and interest in and to the item, free and clear of
any Security Interest or other restriction (other than Permitted Liens); and
(ii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to the Seller’s Knowledge, threatened that
challenges the legality, validity, enforceability, use or ownership of such item
(except in connection with the prosecution of any application).

(e)        Section 4.12(e) of the Seller Disclosure Schedule identifies all
agreements pursuant to which the Company uses Intellectual Property of any third
party (other than off-the-shelf software licenses).  The Company has delivered
to the Buyer correct and complete copies of all such agreements (as amended to
date).

(f)        The Company is in material compliance with its privacy policies and
any Laws relating to privacy, data protection, anti-spam, personally
identifiable information and similar consumer protection Laws.

32

--------------------------------------------------------------------------------

Table of Contents

 

 

(g)       The computer software, computer firmware, computer hardware (whether
general purpose or special purpose), electronic data processing, networks,
peripherals, computer systems, and other similar or related items of automated,
computerized or software systems that are used or relied on by the Company (the
“Information Systems”) are adequate for the operation of the Company’s business
as currently conducted, are sufficient for the current needs of its business,
and the Company has purchased a sufficient number of license seats for all
software currently used by the Company in its operations.  The Company takes
commercially reasonable actions to protect its Information Systems, and (i)
during the past 12 months, there have been no material breaches, outages or
violations of the same; and (ii) to the Seller’s Knowledge, they are free from
material defects, bugs, viruses, malware, or similar contaminants.  The
Company’s back-up plans and policies adopted or in effect with respect to the
Information Systems and the information and data used in the conduct of the
business of the Company are commercially reasonable to meet the needs of the
business of the Company.  The Company is in material compliance with all
applicable Laws governing the collection, processing, storage, retention, use
and destruction of data. 

4.13     Tangible Assets.  Except as set forth in Section 4.13 of the Seller
Disclosure Schedule, the Company owns or leases all material buildings,
machinery, equipment and other tangible assets necessary for the conduct of its
business as presently conducted.  To the Seller’s Knowledge, each such tangible
asset is free from material defects (patent and latent), has been maintained in
accordance with normal industry practice and is suitable for the purposes for
which it presently is used.  The material assets owned or leased by the Company
comprise all of the material assets of the Company that are used in the conduct
of its business, and are sufficient to conduct such business, in all material
respects.  Except as set forth on Section 4.13 of the Seller Disclosure
Schedule, all of the Company’s tangible personal property is located at the Real
Property.

4.14     Contracts.  Section 4.14 of the Seller Disclosure Schedule lists the
following contracts and other agreements, whether written or oral, to which the
Company is a party or by which the Company is bound (the “Material Contracts”):

(a)       any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of $25,000 per year;

(b)       any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than one year, and involve consideration in
excess of $25,000 per year;

33

--------------------------------------------------------------------------------

Table of Contents

 

 

(c)       any agreement with a customer of the Company pursuant to which the
Company received more than $25,000 during the 12-month period ended the Most
Recent Year End;

(d)       any agreement concerning a partnership, joint venture or consulting
relationship;

(e)       any agreement (or group of related agreements) under which the Company
has created, incurred, assumed or guaranteed any Indebtedness or under which it
has imposed a Security Interest (other than a Permitted Lien) on any of its
assets, tangible or intangible;

(f)        any agreement containing a noncompetition covenant restricting the
Company’s ability to compete;

(g)       any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance or other material plan or arrangement for the
benefit of current or former directors, officers and employees;

(h)       any collective bargaining agreement;

(i)        any written agreement for the employment of any individual on a
full-time, part-time, consulting or other basis providing annual compensation in
excess of $50,000 or providing severance benefits;

(j)        any agreement under which it has advanced or loaned any amount to any
Person (including its directors, officers and employees);

(k)       any agreement granting any power of attorney with respect to the
affairs of the Company;

(l)        any suretyship contract, performance bond, working capital
maintenance or other form of guaranty agreement;

(m)      any agreement requiring the Company to indemnify, hold harmless or
defend any Person;

(n)       any agreement (A) granting any Person the exclusive rights to license,
market, distribute, sell or deliver any Company product or service, (B)
requiring the Company to exclusively sell, lease or distribute products or
services of any Person, (C) requiring the Company to exclusively source products
or services, (D) that contains “most favored nation” provisions, or (E) that
contains minimum purchase or minimum sale obligations;

(o)       any agreement with a Governmental Authority;

(p)       any agreement that relates to (i) the disposition or acquisition of
material assets or properties by the Company, or (ii) any merger or business
combination with respect to the Company and that, in the case of clauses (i) and
(ii), under which any of the parties thereto have remaining financial
obligations; or

34

--------------------------------------------------------------------------------

Table of Contents

 

 

(q)       any other agreement (or group of related agreements) the performance
of which involves consideration in excess of $25,000 per year.

The Company has delivered to the Buyer a correct and complete copy of each
written agreement listed in Section 4.14 of the Seller Disclosure Schedule (as
amended to date) and a written summary setting forth all material terms and
conditions of each oral agreement referred to in Section 4.14 of the Seller
Disclosure Schedule.  With respect to each Material Contract: (i) the agreement
is legal, valid, binding and enforceable against the Company (except as the same
may be limited by (A) bankruptcy, insolvency, reorganization, moratorium or
similar Laws now or hereafter in effect relating to creditor rights generally
and (B) general principles of equity); (ii) the Company is not and, to the
Seller’s Knowledge, no other party to such Material Contract is in material
breach or default, and no event has occurred that, with notice or lapse of time,
would constitute a material breach or default, or permit termination,
modification, or acceleration, under the agreement; and (iii) no party has
repudiated any material provision of the agreement.

4.15     Permits.  Section 4.15 of the Seller Disclosure Schedule lists all
Permits issued to the Company.  The Company is the authorized legal holder or
otherwise has rights to all such Permits.  Each of such Permits is in full force
and effect, and the Company is in compliance in all material respects with its
obligations with respect to such Permits.  No event has occurred that allows, or
upon the giving of notice or the lapse of time or otherwise would allow,
revocation or termination of any such Permits, and there is no action pending
or, to the Seller’s Knowledge, threatened by or before the FCC or MN PUC in
which the requested remedy is the revocation, suspension, cancellation,
rescission or modification of any of the Communications Licenses.  The Permits
listed in Section 4.15 of the Seller Disclosure Schedule constitute all material
Permits necessary in order for the Company to lawfully carry on its business as
presently conducted.  The Company has provided to the Buyer correct and complete
copies of each of the Permits listed in Section 4.15 of the Seller Disclosure
Schedule. Such Permits are in full force and effect and will not be made subject
to any loss or obligation to reapply as a result of the consummation of the
transactions contemplated by this Agreement.    

4.16     Insurance. 

(a)               Section 4.16 of the Seller Disclosure Schedule sets forth the
following information with respect to each insurance policy (including without
limitation policies providing property, casualty, liability and workers’
compensation coverage and bond and surety arrangements) to which the Company is
or has been a party, a named insured or otherwise the beneficiary of coverage at
any time within the past two years: (i) the name of the insurer, the name of the
policyholder, and the name of each covered insured; (ii) the policy number and
the period of coverage; and (iii) the scope (including an indication of whether
the coverage is or was on a claims made, occurrence or other basis) and amount
of coverage. 

35

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)       With respect to each insurance policy required to be identified in
Section 4.16 of the Seller Disclosure Schedule, (i) all premiums due and payable
thereon have been paid; (ii) as of the date hereof, the Company has not received
written notice of cancellation or non-renewal of such policy; (iii) such
policies are in full force and effect as of the date hereof; (iv) no insurer has
threatened in writing to cancel any such policy; and (v) such policies, taken
together, (A) provide insurance in such amounts and against such risks as
required by applicable Law; (B) are those that are required or prudent to
conduct the business of the Company as it has been conducted and are appropriate
for the business risks of the Company; and (C) insure against risks of the kind
customarily insured against and in amounts customarily carried by businesses
similarly situated. 

(c)       Section 4.16(c) of the Seller Disclosure Schedule sets forth all
claims pending under any such insurance policy and, to the Seller’s Knowledge,
the coverage with respect to such claims has not been questioned, denied or
disputed by the underwriters of such policy, other than customary reservation of
rights provisions.  The consummation of the transactions contemplated by this
Agreement will not cause the revocation or cancellation of any of the Company’s
insurance policies or cause the time periods covered by any Company insurance
policies to cease.

(d)       With respect to the Errors & Omissions, Executive Risk/Directors &
Officers, and Fiduciary/Employment Practice Liability insurance policies set
forth on Section 4.16(a) of the Seller Disclosure Schedule, a full and clean
limit exists by which the Company can avail itself for any claims made
post-closing on the policies currently in effect.

4.17     Litigation.  Section 4.17 of the Seller Disclosure Schedule sets forth
each instance in which the Company (a) is currently or has since the Reference
Date been subject to any injunction, judgment, order, decree, ruling or charge,
or (b) is or has since the Reference Date been a party or, to the Seller’s
Knowledge, threatened to be made a party to any action, suit, proceeding,
hearing or investigation of, in or before any Governmental Authority or before
any arbitrator. 

4.18     Employment Matters.

(a)             The Company does not have and, since the Reference Date, has not
had any employees.

36

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)       The Company is in compliance in all material respects with all Laws
relating to employment, including without limitation all Laws concerning equal
employment opportunity, nondiscrimination, leaves and absences, immigration,
wages, hours, benefits, collective bargaining, the payment of social security
and similar Taxes, occupational safety and health, and plant closing.  There are
no unresolved employment-related charges, claims, complaints or lawsuits
involving the Company. 

(c)        As of the date of this Agreement, to the Seller’s Knowledge, there is
no labor strike, work stoppage, lockout or similar material labor dispute
pending or, to the Seller’s Knowledge, threatened in writing against the
Company.  To the Seller’s Knowledge, as of the date of this Agreement, no union
organization campaign is in progress or threatened with respect to any employees
of the Seller or any of its Affiliates who provide material services to the
Company as of the Closing (the “Business Employees”) and no question concerning
representation exists respecting such Business Employees.  Section 4.18(c) of
the Seller Disclosure Schedule sets forth the list of employment agreements and
collective bargaining agreements to which the Company is a party (in each case,
whether written or oral).  Except for those Business Employees covered by an
agreement disclosed in Section 4.18(c) of the Seller Disclosure Schedule, all
Business Employees are employed at-will such that the employer of such Business
Employee may lawfully terminate their employment at any time, with or without
cause and with or without notice, without payment of any kind other than for
earned wages and accrued, but unused paid time off benefits, without creating a
legal cause of action against the Company. 

(d)        Except as set forth on Section 4.18(d) of the Seller Disclosure
Schedule, there are no pending or, to the Seller’s Knowledge, threatened claims
or charges against the Company by any Business Employee arising out of the
denial or termination of employment or out of any matters relating to a
workplace environment, including, without limitation, unfair labor practices,
employment discrimination, and wrongful retaliation.  The Form I-9
qualifications for employment of each Business Employees under applicable
immigration Laws have been reviewed by the employer of such Business Employee
and a properly completed Form I-9 is on file with respect to each Business
Employee and former Business Employee as required by applicable Law.  The
employer of such Business Employees has complied in all material respects with
the U.S. Immigration and Nationality Act, as amended from time to time, and the
rules and regulations promulgated thereunder, and to the Seller’s Knowledge,
there is no basis for any claim that the employer of such Business Employee is
not in compliance in all material respects with the terms thereof.  The Seller
has paid in full to all Business Employees, or adequately accrued for in
accordance with GAAP, all wages, salaries, commissions and bonuses due to or on
behalf of such Persons.  Section 4.18(d) of the Seller Disclosure Schedule sets
forth a true, correct and complete list of the names (or employee numbers),
titles, date of hire, years of service, current annual salary or hourly wage
rates (as applicable), bonus opportunity, hire date, accrued vacation, sick or
other paid-time-off, principal work location, exempt or non-exempt status and
leave status of all current Business Employees providing material services to
the Company. 

37

--------------------------------------------------------------------------------

Table of Contents

 

 

(e)        Except as set forth on Section 4.18(e) of the Seller Disclosure
Schedule, since the Reference Date, the Company has not effectuated (i) a “plant
closing” as defined in the Worker Adjustment and Retraining Notification Act, 29
U.S.C. §§ 2101 et seq. (the “WARN Act”) (or any similar state, local or foreign
Law) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of the Company or (ii) a “mass
layoff” as defined in the WARN Act (or any similar state, local or foreign Law)
affecting any site of employment or facility of the Company.

(f)        To the Seller’s Knowledge, no Business Employee is subject to any
secrecy or noncompetition agreement or any other agreement or restriction of any
kind that would impede in any way the ability of such employee to carry out
fully all activities of such employee in furtherance of the business of the
Company.

(g)        Except as set forth on Section 4.18(g) of the Seller Disclosure
Schedule, the Company has not, since the Reference Date, employed and does not
currently employ or otherwise obtain the services of any “leased employee” (as
such term is defined in Section 414(n) of the Code).  All individuals who are
performing, or since the Reference Date have performed, services for the Company
and who are or were classified by the Company as an “independent contractor”
qualify for such classification under Section 530 of the Revenue Act of 1978 or
Section 1706 of the Tax Reform Act of 1986, and such individuals are not
entitled to any benefits under any Employee Benefit Plans.

4.19     Employee Benefits.

(a)       The Company does not maintain, sponsor or contribute to any Employee
Benefit Plan.  Without limiting the generality of the foregoing, the Company
does not maintain, sponsor or contribute to any pension plan or other plan
qualified under Section 401(a) of the Code.  All Employee Benefits Plans in
which the Business Employees are eligible to participate are maintained,
sponsored, administered and funded by the Seller, and the Seller is responsible
their compliance with Law.

(b)       Each Employee Benefit Plan in which any Terminated Business Employees
are or, since the Reference Date, may have been or become eligible to
participate including any beneficiaries thereof and former Business Employees
(and each related trust, insurance contract, or fund) has been maintained,
funded and administered in accordance with the terms of such Employee Benefit
Plan, the terms of any applicable collective bargaining agreement and complies
in form and in operation in all material respects with the applicable
requirements of ERISA, the Code and other applicable Laws.  Since the Reference
Date, the requirements of COBRA (and any applicable state Law that mandates
continuation coverage) have been met in all material respects with respect to
each Employee Benefit Plan that is subject to COBRA. 

38

--------------------------------------------------------------------------------

Table of Contents

 

 

(c)       Section 4.19(c) of the Seller Disclosure Schedule lists each Employee
Benefit Plan of the Seller in which the Terminated Business Employees are or,
since the Reference Date, may have been or become eligible to participate during
their employment with the Seller.  Seller has made available to the Buyer true
and correct copies of either the plan document for each such plan or a summary
of the benefits provided under each such plan.  In addition, the Seller has made
available to the Buyer true and correct copies of the Forms 5500 (Annual Report)
required for such plans for the past two years, as well as a copy of the
applicable IRS Opinion Letter for any plan intended to be qualified under
Section 401(a) of the Code. 

(d)       All required reports and descriptions (including annual reports (IRS
Form 5500), summary annual reports, and summary plan descriptions) have been
timely filed and distributed in accordance with the applicable requirements of
ERISA and the Code with respect to each such Employee Benefit Plan.

(e)        All contributions (including all employer contributions and employee
salary reduction contributions), premiums, other payments or accruals for
contributions, premiums, other payments or for incurred but not reported
liabilities for all periods ending on or before the Closing Date have been or
will be paid on a timely basis as required by such Employee Benefit Plan, ERISA,
the Code or any applicable Law or accrued consistent with GAAP. 

(f)        No act or omission has occurred and no condition exists with respect
to any Employee Benefit Plan that would subject the Company, the Buyer or its
Affiliates to any fine, penalty, Tax or other liability or obligation imposed
under ERISA, the Code or other Law including, but not limited to, Code Section
4980H.  Without limiting the foregoing, each Employee Benefit Plan for which
Terminated Business Employees are or, since the Reference Date, may have been or
become eligible, including any beneficiaries thereof and former Business
Employee, is in compliance with the Patient Protection and Affordable Care Act
and the Health Care and Education Reconciliation Act, as amended (collectively,
the “Healthcare Reform Law”), to the extent applicable, and the operation of
such Employee Benefit Plans will not result in the incurrence of any penalty to
the Company or the Buyer pursuant to the Healthcare Reform Law.

39

--------------------------------------------------------------------------------

Table of Contents

 

 

(g)       Each Employee Benefit Plan intended to be qualified under Section
401(a) of the Code for which Terminated Business Employees are or, since the
Reference Date, may have been or become eligible, including any beneficiaries
thereof and former Business Employees, has been determined (as an individual
plan or as a prototype or equivalent plan) by the IRS to be so qualified with
respect to its form during the period since its adoption, and each trust created
thereunder has been determined by the IRS (to the extent the IRS makes such
determination) to be exempt from Tax under the provisions of Section 501(a) of
the Code and has been so exempt since its creation.  Each such Employee Benefit
Plan has been timely amended to reflect the provisions of any and all Laws in
effect for any period prior to or as of the Closing other than amendments for
which the remedial amendment period under Section 401(b) of the Code (including,
if applicable, any extension of the remedial amendment period) has not expired,
and, to the Seller’s Knowledge, there are no plan document failures, operational
failures, demographic failures or employee eligibility failures which have not
been corrected within the meaning of Rev. Proc. 2013-12 (or any successor
revenue procedure or guidance) with respect to any such Employee Benefit Plan

(h)       To the Seller’s Knowledge, since the Reference Date there have been no
“prohibited transactions” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) with respect to any such Employee Benefit Plan.  No fiduciary
has any liability for breach of fiduciary duty or any other failure to act or
comply in connection with the administration or investment of the assets of any
such Employee Benefit Plan.  No action, suit, audit, proceeding, hearing, or
investigation with respect to the administration or the investment of the assets
of any such Employee Benefit Plan (other than routine claims for benefits) is
pending or, to the Seller’s Knowledge, threatened.  To the Seller’s Knowledge,
there is no basis for any such action, suit, audit, proceeding, hearing, or
investigation.

(i)        Each Employee Benefit Plan for which Terminated Business Employees
are or, since the Reference Date, may have been or become eligible, including
any beneficiaries thereof and former Business Employees, and which is a
nonqualified deferred compensation plan subject to Section 409A of the Code is
in compliance, in form and operation, with the applicable requirements of
Section 409A of the Code, the regulations thereunder and guidance provided by
the Internal Revenue Service, and no participant in such Employee Benefit Plan
will incur taxes or penalties on the benefits under such Employee Benefit Plan
as a result of actions by the Company, the Seller or ERISA Affiliate prior to
the date the benefits are actually paid to the participant and no participant is
entitled to a gross-up, make-whole or indemnification payment with respect to
Taxes imposed under Section 409A of the Code or Section 4999 of the Code.

40

--------------------------------------------------------------------------------

Table of Contents

 

 

(j)        With respect to each Employee Benefit Plan that the Company and any
ERISA Affiliate maintains or to which any of them contributes, no such Employee
Benefit Plan is a defined benefit plan or a Multiemployer Plan.

(k)       Neither the Company nor any ERISA Affiliate contributes to or has
contributed to any Multiemployer Plan or has any liability (including withdrawal
liability as defined in ERISA Section 4201) under any Multiemployer Plan.  The
Company does not maintain, contribute to, have (or ever has had) any obligation
to contribute to, or has (or ever has had) any liability under or with respect
to any “defined benefit plan” (as defined in Section (3)(35) of ERISA),
“multiple employer plan” (as defined in Section 413(c) or the Code), “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA),
self-insured welfare benefit plan, or any plan subject to Section 412 of the
Code.

(l)        Except as set forth on Section 41.9(l) of the Seller Disclosure
Schedule, the Company does not maintain and, since the Reference Date, has not
maintained and does not have any liability, contribute and, since the Reference
Date, has not contributed to any Employee Benefit Plan providing medical,
health, or life insurance or other welfare-type benefits for current or future
retired or terminated directors, officers, employees, their spouses or their
dependents (other than as required under Code Section 4980B).

(m)      Except as set forth in Section 4.19(m) of the Seller Disclosure
Schedule, the consummation of the transactions contemplated by this Agreement
will not, either immediately or upon the occurrence of any event thereafter: (i)
entitle any Business Employee current or former Business Employee or officer or
director of the Company or any ERISA Affiliate to severance pay or any other
payment from the Company; (ii) accelerate the time of payment or vesting, or
increase the amount of compensation otherwise due any such individual; or (iii)
result in “excess parachute payments” with respect to compensation paid by the
Company within the meaning of Section 280G(b) of the Code.

(n)       Each Employee Benefit Plan sponsored by the Seller, including any
related service or investment contract, may be amended or terminated without
penalty.

(o)       The Company does not have any obligations under any Employee Benefit
Plan, with respect to any misclassification of a person as an independent
contractor rather than as an employee or with respect to any employees “leased”
from another entity. 

41

--------------------------------------------------------------------------------

Table of Contents

 

 

(p)       Any Company-sponsored terminated Employee Benefit Plan has been
terminated in compliance with the Code, ERISA and all applicable Laws.  Further,
there are no liabilities or claims pending or anticipated relating to any
Company-sponsored terminated Employee Benefit Plan.

(q)       No Company-sponsored Employee Benefit Plan is subject to the
provisions of foreign laws or regulations or provides benefits or compensation
to any person who resides or provides services primarily outside of the United
States.

For purposes of this Section 4.19, “Company-sponsored Employee Benefit Plan,”
“Company-sponsored terminated Employee Benefit Plan” or “Employee Benefit Plan
sponsored by the Company,” includes any Employee Benefit Plan in which
Terminated Business Employees are or, since the Reference Date, may have been or
become eligible to participate, including any beneficiaries thereof and former
Business Employees.

4.20     Guaranties.  Except as set forth in Section 4.20 of the Seller
Disclosure Schedule, the Company is not a guarantor or otherwise contractually
liable for any liability (including Indebtedness) of any other Person.

4.21     Environmental Matters. 

(a)       The Company is, and since the Reference Date, has been in material
compliance with all applicable Environmental Requirements, and since the
Reference Date no action has been filed or commenced against the Company
alleging any failure to so comply.  

(b)       The Company has obtained and is in material compliance with all
Environmental Permits provided for under Environmental Requirements for the
ownership and operation of the Business as it is currently conducted, all such
Environmental Permits are identified in Section 4.21(b) of the Seller Disclosure
Schedule, and all are in full force and effect.

(c)       Since the Reference Date, the Company has not received any notice from
any Governmental Authority of any actual or alleged violations or liabilities,
including any investigatory, remedial or corrective obligations, arising under
Environmental Requirements.

(d)       Except as set forth on Section 4.21 of the Seller Disclosure Schedule,
there are no liabilities (including any investigatory, corrective or remedial
obligation) of the Company arising under or relating to any applicable
Environmental Requirements.

(e)       To the Seller’s Knowledge, none of the following exists at any of the
Company’s present properties or facilities: (i) underground storage tanks, (ii)
asbestos-containing material in any form or condition, (iii) materials or
equipment containing polychlorinated biphenyls, or (iv) landfills, surface
impoundments, septic tanks, leach fields or disposal areas.

42

--------------------------------------------------------------------------------

Table of Contents

 

 

(f)        To the Seller’s Knowledge, the Company has not since the Reference
Date generated, recycled, treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled or released any Hazardous
Materials, or owned or operated any property or facility so as to give rise to
any current or future liabilities of the Company, including any liability for
fines, penalties, response costs, corrective action costs, personal injury,
property damage, natural resources damages or attorney’s fees, all pursuant to
any applicable Environmental Requirements and, to the Seller’s Knowledge, no
other present or previous owner, tenant, occupant or user of the Real Property
has committed or permitted to occur any of the foregoing so as to cause a
release of Hazardous Materials on the Real Property.

(g)       The Company has delivered to the Buyer true, correct and complete
copies of all environmental audits, reports and other material environmental
documents in the Company’s possession relating to the Company’s past or current
properties, facilities and operations.

4.22     Transactions with Affiliates.  Section 4.22 of the Seller Disclosure
Schedule lists all contracts and agreements between the Company, on one hand,
and the Seller, its Affiliates or any of their respective officers, directors,
employees or shareholders, on the other hand.

4.23     Undisclosed Liabilities.  Except as set forth on Section 4.23 of the
Seller Disclosure Schedule, the Company does not have any liability or
obligation of the nature required to be disclosed in a balance sheet prepared in
accordance with GAAP other than any such liabilities (1) reflected in the Most
Recent Balance Sheet; (2) incurred since the date of the Most Recent Year End in
the Ordinary Course of Business; (3) for Transaction Expenses; (4) for
Indebtedness; and (5) liabilities arising out of future non-monetary performance
obligations under any Contract (excluding any liability or obligation arising,
directly or indirectly, as a result of or in connection with any breach of any
Contract, breach of warranty, tort, infringement or violation of any Law or any
legal, administrative or other proceeding or governmental investigation).

4.24     Customers and Suppliers.

(a)                Section 4.24(a) of the Seller Disclosure Schedule sets forth
the ten largest suppliers of the Company (the “Top Suppliers”) for the
twelve-month period ending December 31, 2017, as measured by the dollar amount
of payments to such suppliers during such period, including the approximate
total purchases made by the Company from each such Top Supplier during such
period and the amount of rebates received from such Top Suppliers.

43

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)       Section 4.24(b) of the Seller Disclosure Schedule sets forth the 20
largest customers of the Company (the “Top Customers”) for the twelve-month
period ending December 31, 2017, as measured by the dollar amount of purchases
therefrom during such period, including the approximate total sales by the
Company to each such Top Customer during such period.

(c)        Except as disclosed on Section 4.24(c) of the Seller Disclosure
Schedule, no Top Supplier or Top Customer has notified the Company orally or in
writing that it intends to terminate or adversely change the terms of its
relationship with the Company.  The Company is not involved in any material
dispute or controversy with any of its Top Suppliers or Top Customers.

4.25     Accounts Receivable.  Except as set forth on Section 4.25 of the Seller
Disclosure Schedule, all accounts receivable reflected on the Most Recent
Balance Sheet, and all accounts receivable that have arisen since the Most
Recent Balance Sheet:  (a) arose out of arm’s length transactions made in the
Ordinary Course of Business, (b) are the valid and legally binding obligations
of the Persons obligated to pay such amounts, and (c) as of the date of this
Agreement, are not subject to any pending, or to the Seller’s Knowledge,
threatened, written dispute, setoff or counterclaim (except to the extent any
such dispute is reflected in the reserves for doubtful accounts shown on the
Most Recent Balance Sheet).  The reserve on the Most Recent Balance Sheet
against the accounts receivable for returns and bad debts has been calculated in
accordance with GAAP.  To the Seller’s Knowledge, the Company has not agreed to
any deduction, free goods, discount or other deferred price or quantity
adjustment with respect to any of its accounts receivable.  Except as set forth
on Section 4.25, all of the accounts receivable of the Company relate solely to
sales of goods or services to customers of the Company, none of whom are the
Seller or Affiliates of the Company. 

4.26     Disclaimer of Other Representations and Warranties.  NEITHER THE
SELLER, THE COMPANY, NOR ANY OF THEIR AFFILIATES, REPRESENTATIVES OR ADVISORS
HAVE MADE, OR WILL BE DEEMED TO HAVE MADE, TO THE BUYER ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, OTHER THAN THOSE EXPRESSLY MADE IN SECTIONS 3.1
AND 4 OF THIS AGREEMENT, INCLUDING WITH RESPECT TO FITNESS FOR ANY PARTICULAR
PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY
DISCLAIMED.  EXCEPT IN THE CASE OF FRAUD, NEITHER THE SELLER NOR THE COMPANY
WILL HAVE OR BE SUBJECT TO ANY LIABILITY TO THE BUYER OR ANY OTHER PERSON
RESULTING FROM THE DISTRIBUTION TO THE BUYER, OR THE BUYER’S USE OF, ANY
INFORMATION NOT CONTAINED IN THIS AGREEMENT (INCLUDING ANY OFFERING MEMORANDUM,
BROCHURE OR OTHER PUBLICATION PROVIDED TO THE BUYER, OR ANY OTHER DOCUMENT OR
INFORMATION PROVIDED TO THE BUYER IN CONNECTION WITH THE SALE OF THE SHARES).

44

--------------------------------------------------------------------------------

Table of Contents

 

 

   5.     Pre-Closing Covenants.  The Parties agree as follows with respect to
the period between the execution of this Agreement and the earlier of (a) the
termination of this Agreement and (b) the Closing.

5.1       General.  Each of the Parties will use its reasonable best efforts to
take all action and to do all things necessary in order to consummate and make
effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the Closing conditions set forth in Section 7
of this Agreement).

5.2       Notices and Consents. 

(a)       The Seller will cause the Company to give any notices to third parties
and will cause the Company to use its commercially reasonable efforts to obtain
any third party consents that are necessary in connection with the transactions
contemplated by this Agreement.  Each of the Parties will (and the Seller will
cause the Company to) give any notices to, make any filings with, and use its
commercially reasonable efforts to obtain any authorizations, consents and
approvals of any Governmental Authority necessary in connection with the
transactions contemplated by this Agreement.

(b)       More specifically, the Buyer and the Seller shall cooperate in the
preparation, submission and prosecution of all notices, requests for consent or
approval and other filings with MN PUC and the FCC, in each case as set forth on
Schedule 5.2(b).  Such cooperation shall include the following: (i) the Buyer
and the Seller shall prepare and file any such application or similar request
for approval or consent with the MN PUC and the FCC, as promptly as practicable
and on such date as the Parties may mutually agree (but in no event later than
ten business days after the date of this Agreement, unless otherwise agreed to
in writing by the Parties); (ii) the Buyer and the Seller shall prepare and file
any notice or similar filings with the applicable Governmental Authority, as
promptly as practicable and on such date as the Parties may mutually agree (but
in no event later than fifteen business days after the date of this Agreement,
unless otherwise agreed to in writing by the Parties); (iii) the Buyer and the
Seller shall each permit the other to review and comment on each such
application or other filing prior to its submission and shall make such
revisions thereto as the other may reasonably request; (iv) the Buyer and the
Seller shall cooperate in good faith in the preparation and submission of any
such application or other filing; (v) the Buyer and Seller shall execute and
file any additional documents requested by the applicable Governmental Authority
or otherwise required by Law to effectuate the transfer of control of the
applicable Permit; (vi) the Buyer and the Seller shall both have the opportunity
to participate in all meetings (in person or via telephone or video conference)
with, review material communications to, and receive copies of material
communications from, any Governmental Authority in connection with the
applications or other filings submitted pursuant to this Section 5.2(b); (vii)
none of the Parties shall (or encourage any other Person to) hinder or delay the
Governmental Authority’s approval of any such application; and (viii) none of
the Parties shall take any actions inconsistent with any such application.

45

--------------------------------------------------------------------------------

Table of Contents

 

5.3       Operation of Business.  The Seller will not, without the prior consent
of the Buyer, cause or permit the Company to engage in any practice, take any
action, or enter into any transaction outside the Ordinary Course of Business,
except as expressly contemplated by this Agreement.  Without limiting the
foregoing, the Seller will not, without the prior consent of the Buyer, except
as expressly contemplated by this Agreement, cause or permit the Company to do
any of the following:

(a)       sell, lease (as lessor), transfer or otherwise dispose of, any of the
material assets of the Company, other than as used, consumed or replaced in the
Ordinary Course of Business, or encumber, pledge, mortgage or suffer to be
imposed on any of the material assets of the Company any Security Interests
(other than Permitted Liens);

(b)       amend, terminate, fail to timely apply for renewal of, or otherwise
modify in any respect any Material Contract or any Permit other than as may be
required in connection with transferring the rights or obligations under such
agreement or Permit to the Buyer pursuant to this Agreement;

(c)       make any capital expenditures of more than $500,000 or enter into a
capital commitment with respect thereto;

(d)       amend or otherwise change the Company’s charter, bylaws, or equivalent
organizational documents;

(e)       issue, sell, pledge, dispose of, grant, encumber or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of, any capital stock
in the Company, or any options, warrants, convertible securities or other rights
of any kind to acquire any capital stock or any other ownership interest
(including without limitation any phantom stock), in the Company;

46

--------------------------------------------------------------------------------

Table of Contents

 

 

(f)        acquire (including without limitation by merger, consolidation or
acquisition of stock or assets) any corporation, partnership or other business
organization or any division thereof or any material amount of assets; incur any
Indebtedness or issue any debt securities or assume, guarantee or endorse, or
otherwise as an accommodation become responsible for, the obligations of any
Person, or make any loans or advances, except borrowing in the Ordinary Course
of Business pursuant to any existing credit agreements; or enter into or amend a
contract, agreement, commitment or arrangement with respect to any matter set
forth in this paragraph (f);

(g)       redeem, purchase or otherwise acquire any of the Company’s capital
stock; or

(h)       otherwise engage in any practice, take any action or enter into any
transaction that would cause a Material Adverse Effect; provided, however, that
the Company will be entitled to make distributions of excess cash and cash
equivalents to the Seller.

5.4       Preservation of Business.  The Seller will use commercially reasonable
efforts to cause the Company to keep its business and properties substantially
intact, including its present operations, physical facilities, working
conditions, insurance policies and relationships with lessors, licensors,
suppliers, customers and employees. Without limiting the foregoing, except as
contemplated by this Agreement, from and after the date of this Agreement until
the earlier of the Closing Date or the termination of this Agreement in
accordance with its terms, the Seller will cause the Company to, except as
consented to in writing by the Buyer, (a) comply in all material respects with
applicable Laws; (b) maintain the Real Property in good operating condition,
reasonable wear and tear excepted; and (c) pay its Taxes when due and payable.

5.5       Full Access.  The Seller will permit, and will cause the Company to
permit, representatives of the Buyer to have full access (except as may be
prohibited by applicable Law), at all reasonable times, and in a manner so as
not to interfere with the normal business operations of the Company, to all
premises, properties, personnel, books, records (including Tax records),
contracts and documents of or pertaining to the Company.

5.6       Notice of Developments. 

(a)             From and after the date of this Agreement until the Closing,
each Party will promptly notify the other Parties hereto (i) if any
representation or warranty made by such Party set forth in this Agreement was
untrue when made and (ii) of any development occurring after the date of this
Agreement that would give rise to a breach of any of the representations or
warranties set forth in Section 3 or 4 of this Agreement to the extent such
breach, individually or in the aggregate, would cause a failure of the
conditions set forth in Section 7.1(a) or 7.2(a) (each, a “Supplemental
Disclosure”).  In either event, if (A) the Buyer has the right to terminate this
Agreement pursuant to Section 10.1(b) by reason of such development and (B)
neither the Company nor the Seller had any Knowledge of such breach or
misrepresentation at the time of signing this Agreement, then Buyer must either
exercise that termination right, as provided in Section 10.1(b), or else the
written notice pursuant to this Section 5.6(a) shall be deemed to have amended
the Seller Disclosure Schedule, to have qualified the representations and
warranties of the Company or the Seller set forth in this Agreement, and to have
cured any misrepresentation or breach of representation or warranty that
otherwise might have existed hereunder by reason of the development; provided
that if Buyer does not have the right to terminate this Agreement pursuant to
Section 10.1(b) by reason of such development, under no circumstances shall any
written notice provided hereunder be deemed to have amended the Seller
Disclosure Schedule, to have qualified the representations and warranties of the
Company or the Seller set forth in this Agreement or to have cured any
misrepresentation or breach of representation or warranty that otherwise might
have existed hereunder by reason of the development.

47

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)       In addition, from and after the date of this Agreement until the
Closing, the Company or the Seller will give prompt written notice to the Buyer
(i) of any notice or other communication from any Person asserting that the
consent of such Person is or may be required in connection with the transactions
contemplated hereby, (ii) of any notice or other communication from any
Governmental Authority in connection with the transactions contemplated hereby
and (iii) of any legal proceedings commenced or, to the Seller’s Knowledge,
threatened to be commenced against the Company or the Seller that, if pending on
the date hereof, would have been required to be disclosed hereunder.

5.7       Exclusivity.  The Seller will not, and will not cause or permit the
Company or any of their respective Affiliates, agents or representatives, to,
(a) solicit, initiate or encourage the submission of any proposal or offer from
any Person relating to the acquisition of any capital stock, or any substantial
portion of the assets, of the Company (including any acquisition structured as a
merger, consolidation or share exchange); (b) enter into any agreement with
respect to any Acquisition Proposal with respect to the Company; or (c)
participate in any discussions or negotiations regarding, or furnish to any
Person any information for the purpose of facilitating the making of, or take
any other action to facilitate any inquiries or the making of, any proposal that
constitutes, or may reasonably be expected to lead to, any Acquisition Proposal
with respect to the Company or its business.

5.8       Tax Matters.  Without the prior written consent of the Buyer, which
shall not be unreasonably withheld, delayed or conditioned, the Company will not
make or change any election (other than elections on tax returns consistent with
past practice), change an annual accounting period, adopt or change any
accounting method, file any amended Tax Return, enter into any closing
agreement, settle any Tax claim or assessment relating to the Company, surrender
any right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to the
Company, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action could have the effect
of materially increasing the Tax liability of the Buyer or any of its
Subsidiaries for any period ending after the Closing Date or materially
decreasing any Tax attributable of the Buyer or any of its Subsidiaries existing
on the Closing Date.

48

--------------------------------------------------------------------------------

Table of Contents

 

 

5.9       Buyer Financing; Company Cooperation.

(a)        From and after the date of this Agreement until the Closing, the
Buyer shall take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to obtain and consummate the
Debt Financing on the terms and conditions described in the Debt Commitment
Letter (provided that the Buyer may amend the Debt Commitment Letter to add
lenders, lead arrangers, bookrunners, syndication agents or similar entities or
otherwise replace or amend the Debt Commitment Letter so long as such action
would not reasonably be expected to delay or prevent the Closing). 

(b)       The Company agrees to, and will use reasonable efforts to cause
appropriate officers of the Company to, upon the reasonable request of the
Buyer, cooperate with the Buyer in connection with the Debt Financing on the
terms and conditions described in the Debt Commitment Letter.  None of the
Company nor any of its representatives will be required to take any action that
could result in a breach of any contract or subject it to actual liability, or
be reasonably likely to subject it to actual liability, or that would, in the
Company’s reasonable judgment, unreasonably interfere with the business or
operations of the Company prior to the Closing.  Such assistance shall include,
but not be limited to, the following: (i) timely delivery to the Buyer of
pertinent financial information relating to the Company as may be reasonably
requested by the Buyer and required in connection with the Debt Financing; (ii)
taking such actions as are necessary and are reasonably requested by the Buyer
to facilitate the satisfaction on a timely basis of the conditions precedent to
obtaining the Debt Financing set forth in the Debt Commitment Letter (insofar as
such conditions relate to the Company); (iii) requesting from the Company’s
existing lenders customary payoff letters, lien terminations or other
instruments of termination or discharge in respect of Indebtedness of the
Company contemplated by this Agreement to be repaid at Closing; and (iv) in the
case of officers of the Company that will continue to be officers of the Company
following the Closing, taking customary actions in such capacity (subject to
applicable fiduciary duties) to approve the Debt Financing.

5.10     Confidentiality.  From the date of this Agreement until the Closing
Date, neither the Company nor the Seller will, and will cause their respective
Affiliates, agents, consultants or other third parties working on such Person’s
behalf not to, use, directly or indirectly, any Buyer Confidential Information
for any such Person’s own account or for the benefit of any other Person, or
disclose or otherwise disseminate such Buyer Confidential Information to or for
the benefit of any other Person or disclose or otherwise disseminate such Buyer
Confidential Information to or for the benefit of any other Person.  The Company
and the Seller will be solely responsible for causing the compliance of, and for
any breach of, the confidentiality and use obligations set forth in this
Agreement by the Company, the Seller or the Seller’s Affiliates, agents,
consultants or other third parties working on their behalf, or other
representatives of the same.  The Parties hereby agree that the Confidentiality
Agreement effective as of June 3, 2016, as amended June 22, 2016 shall remain in
full force and effect from the date of this Agreement until the Closing Date, at
which time it shall terminate in all respects.

49

--------------------------------------------------------------------------------

Table of Contents

 

 

5.11     Termination of Certain Agreements.  Prior to the Closing Date, the
Seller and the Company will have taken all actions necessary to terminate, and
will cause to be terminated with no further Company liability, each contract,
agreement or guaranty listed on Schedule 5.11 to the extent such contract,
agreement or guaranty will not terminate in accordance with its terms in
connection with the transactions contemplated by this Agreement.

   6.     Post-Closing Covenants.  The Parties agree as follows with respect to
the period following the Closing.

6.1       General; Retention of Documents and Information. 

(a)        If after the Closing any further action is necessary or desirable to
carry out the purposes of this Agreement, the Transaction Documents and the
contemplated transactions, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Party reasonably may request, and the requesting Party will pay all
reasonable out-of-pocket costs and expenses of the requested Party (unless the
requesting Party is entitled to indemnification for the requested action under
Section 8 of this Agreement). 

(b)       The Seller acknowledges and agrees that from and after the Closing the
Buyer will be entitled to possession of all documents, books, records (including
Tax records), agreements and financial data relating to the Company.  The Buyer
agrees to preserve all such information for at least six years and will provide
reasonable access to (with a right to copy) such information to the Seller and
its agents and representatives.  After the Closing Date, the Seller will, until
the sixth anniversary of the Closing Date, retain all books, records and other
documents pertaining to the business of the Company (which are not held by the
Company and transferred to Buyer as part of the transactions contemplated
herein) in existence on the Closing Date and make the same available for
inspection and copying by the Buyer (at Buyer’s expense) during normal business
hours of the Seller upon reasonable request and upon reasonable notice.  No such
books, records or documents that may be relevant to any legal, regulatory or Tax
audit, investigation, inquiry, or requirement will be destroyed after the sixth
(6th) anniversary of the Closing Date by the Seller without first advising the
Buyer in writing and giving the Buyer a reasonable opportunity to obtain
possession thereof.

50

--------------------------------------------------------------------------------

Table of Contents

 

 

6.2       Confidentiality.  The Seller will, and will cause its respective
Affiliates, agents, consultants or other third parties working on such Person’s
behalf, to treat and hold as such all of the Confidential Information, refrain
from using any of the Confidential Information except in connection with this
Agreement, and deliver promptly to the Buyer or destroy, at the request and
option of the Buyer, all tangible embodiments (and all copies) of the
Confidential Information that are in its possession.  In the event that the
Seller is requested or required (by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand or similar process) to disclose any Confidential Information, the Seller
will notify the Buyer promptly of the request or requirement so that the Buyer
may seek an appropriate protective order or waive compliance with the provisions
of this Section 6.2.  If, in the absence of a protective order or the receipt of
a waiver, the Seller is, on the advice of counsel, compelled to disclose any
Confidential Information to the tribunal or else stand liable for contempt, the
Seller may disclose the Confidential Information to the tribunal.  The
disclosing party must use its reasonable best efforts to obtain, at the
reasonable request of the Buyer, an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed as the Buyer may designate.

6.3       Covenant Not to Compete and Not to Solicit/Hire. 

(a)               For a period of three years from and after the Closing Date,
the Seller will not, directly or indirectly, including through any Affiliate,
own, invest in, acquire or hold any interest in, render services to, act as
agent for, or otherwise engage or operate a business competitive with the
business conducted by the Company in the twelve-month period immediately
preceding the date hereof, including, without limitation, providing data, voice
and video services to residential and commercial customers in the Territory. 
Notwithstanding the foregoing, none of the following shall constitute a breach
of this Section 6.3(a): (i) the ownership by the Seller or its Affiliates, as a
passive investment, of less than 5% of the outstanding shares of capital stock
of any corporation listed on a national securities exchange or publicly traded
in the over-the-counter market, or (ii) the conduct by the Seller (including
through any Affiliate) of the Seller Business so long as neither Section 6.2 nor
Section 6.3(b) is breached.

51

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)       For a period of three years from and after the Closing Date, the
Seller will not, directly or indirectly (including through any Affiliate), (i)
employ, retain or engage (as an employee, consultant or independent contractor),
or induce or attempt to induce any Newly Hired Business Personnel to leave the
employ of the Buyer and its Affiliates (including the Company), or in any way
interfere adversely with the relationship between any Newly Hired Business
Personnel and the Buyer and its Affiliates (including the Company), (ii) induce
or attempt to induce any Newly Hired Business Personnel to work for, render
services or provide advice to or supply Confidential Information or trade
secrets of the Buyer and its Affiliates (including the Company) to any Person,
or (iii) induce or attempt to induce any customer, supplier, licensee, licensor
or other Person having a business relationship with the Buyer and its Affiliates
(including the Company) to cease doing business with the Buyer and its
Affiliates (including the Company), or in any way interfere with the
relationship between any such customer, supplier, licensee, licensor or other
such Person and the Buyer and its Affiliates (including the Company). 
Notwithstanding the foregoing, nothing shall preclude the Seller or its
Affiliates from hiring, employing or engaging any Newly Hired Business Personnel
who: (i) responds to a generalized solicitation through advertisements in
newspapers, trade journals, on the internet, or by any other similar medium so
long as such solicitations are not directed at such Newly Hired Business
Personnel or (ii) is referred by search firms, employment agencies, or other
similar Persons, provided that such Persons have not been specifically
instructed by the Seller or its Affiliates to solicit the Newly Hired Business
Personnel.

(c)        If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section 6.3 is invalid or unenforceable, the
Parties agree that the court making the determination of invalidity or
unenforceability will have the power to reduce the scope, duration or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement will be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

(d)       If any provisions of this Section 6.3 are violated, then the time
limitations set forth in this Section 6.3 shall be extended for a period of time
equal to the period of time during which such breach occurs, and, in the event
the Buyer or the Company is required to seek relief from such breach before any
court, board or other tribunal, then the time limitation shall be extended for a
period of time equal to the pendency of such proceedings, including all appeals.

52

--------------------------------------------------------------------------------

Table of Contents

 

 

(e)       The Seller acknowledges and agrees that the value to the Buyer of the
transactions contemplated herein would be substantially and materially
diminished if the Seller, directly or indirectly, through or in association with
any Person or otherwise, were hereafter to breach any of the provisions of
Section 6.3 and the Seller has therefore agreed to the provisions of Section 6.3
as a material inducement to the Buyer to enter into this Agreement, and in
consideration of the promises, representations and covenants made by the Buyer
under this Agreement.  The Seller specifically acknowledges and agrees that the
provisions of Section 6.3 are commercially reasonable restraints on the Seller
and are reasonably necessary to protect the interests the Buyer is acquiring. 
The Seller further acknowledges and agrees that the Buyer would be irreparably
damaged by a breach of Section 6.3 and would not be adequately compensated by
monetary damages for any such breach.  Therefore, in addition to all other
remedies, the Buyer shall be entitled to injunctive relief from any court having
jurisdiction to restrain any violation (actual or threatened) of Section 6.3
without the necessity of (i) proving monetary damages or the insufficiency
thereof, or (ii) posting any bond in regard to any injunctive proceeding.

 (f)       Notwithstanding any provisions of this Agreement to the contrary,
this Section 6.3 shall be null and void, and of no further force and effect, in
the event of the sale of the Seller or any material portion of its assets
(whether such sale is structured as a sale of stock or membership interests, a
sale of assets, a merger or otherwise, whether directly or indirectly, including
through the sale of any parent entity).

6.4       Reporting Requirements.  From the date of this Agreement until the
one-year anniversary of the Closing Date, the Seller and its Affiliates and,
with respect to the period prior to the Closing Date, the Company, agree to
provide such assistance with the Reporting Requirements as is reasonably
requested by the Buyer.  This assistance will include, but not be limited to,
the following: (a) assistance with the preparation of the Company’s financial
statements, including (i) an audit of certain financial statements of the
Company, to the extent required by the Securities and Exchange Commission, by
Olsen Thielen or another national or regional accounting firm, and (ii)
unaudited financial statements for the Company for any interim period that may
be required by the Reporting Requirements, and (b) using commercially reasonable
efforts to take such other actions and provide such other information as is
reasonably requested by the Buyer to comply with the Reporting Requirements,
including filing one or more Current Reports on Form 8-K with respect to the
transactions contemplated in this Agreement.  Any reasonable out-of-pocket,
third-party costs and expenses, including fees of independent audit firms and
outside legal counsel, incurred by the Seller or its Affiliates in complying
with this Section 6.4 will be paid by the Buyer upon invoicing.

6.5       Employment Matters.

(a)               Immediately prior to the Closing, the Seller shall terminate
the employment or service of each of the Business Employees set forth on
Schedule 6.5(a) (the “Terminated Business Employees”), which termination shall
be contingent upon the Closing actually occurring.  Subject to the terms and
conditions of this Section 6.5, at the Closing, the Buyer shall offer employment
to each Terminated Business Employee, to the extent such person is an active
employee of the Seller or its Affiliates as of the close of business on the day
immediately prior to the Closing Date, such employment with the Buyer to be
effective as of immediately after the Closing.  Each Terminated Business
Employee who (i) accepts the Buyer’s offer, (ii) executes and delivers a
customary confidentiality agreement, restrictive covenant agreement, offer
letter or other applicable policies or agreements with the Buyer and
(iii) actually performs services for the Buyer immediately after the Closing,
shall be referred to as a “Newly Hired Business Personnel.”

53

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)        Prior to or at the Closing, the Seller shall pay each Terminated
Business Employee (i) all payments, including but not limited to, accrued but
unpaid salaries, wages, commissions, vacation, other paid time off and bonuses
earned (for which the Terminated Business Employee is entitled under the
Seller’s policies) by such Terminated Business Employee up to the Closing, and
(ii) all accrued but unpaid contributions and payments required to be made by
the Seller and any other appropriate entity (including, without limitation,
other Affiliates of the Seller) with respect to the Terminated Business Employee
under any Employee Benefit Plans.

(c)        The Buyer shall give, or cause to be given to, each Newly Hired
Business Personnel credit for his or her years of service with the Seller prior
to the Closing for purposes of determining eligibility to participate in and
vesting (but not for purposes of (i) benefit accruals other than vacation or
personal time off or (ii) vesting under any equity-based arrangements) under the
employee benefit plans of the Buyer or its Affiliates in which the Newly Hired
Business Personnel become eligible to participate after the Closing, to the
extent permitted under the terms of such plans; provided, however, that (1) such
service shall be recognized only to the extent it was recognized under the
corresponding Employee Benefit Plan in which such Newly Hired Business Personnel
participated immediately prior to the Closing, (2) nothing herein shall result
in the duplication of any benefits for the same period of service and (3) no
Newly Hired Business Personnel shall be eligible to participate in the Buyer’s
or its Affiliates’ benefit plans until the Buyer determines in its sole
discretion.

(d)       The Seller will be responsible for providing all notices and
continuation coverage required under COBRA to all Business Employees or former
Business Employees of the Seller or the Company (including to all Terminated
Business Employees and to any beneficiaries and former Business Employees and
beneficiaries), including those who are or become “M&A Qualified Beneficiaries”
(as such term is defined in Treasury Regulations §54.4980B-9) as a result of the
consummation of the transactions contemplated by this Agreement.  Specifically,
the Seller agrees that all obligations to provide such continuation coverage to
all such employees (including the Terminated Business Employees), former
Business Employees, beneficiaries and M&A Qualified Beneficiaries are being
allocated to the Seller.  If the Seller and its Affiliates cease to maintain a
group health care plan, then, notwithstanding any other provision of this
Agreement to the contrary, the Seller will reimburse the Buyer for any and all
expenses incurred by the Buyer in excess of the premiums collected by the Buyer
from all such Business Employees, former Business Employees, beneficiaries and
M&A Qualified Beneficiaries and any actual reinsurance or stop-loss insurance
recoveries (including claims incurred under the Buyer’s or its Affiliates’ group
health plan, administrative fees, reinsurance premiums) in providing such
continuation coverage to all such Business Employees, former Business Employees,
beneficiaries and M&A Qualified Beneficiaries.

54

--------------------------------------------------------------------------------

Table of Contents

 

 

(e)        Effective as of the Closing, all Terminated Business Employees and
their eligible dependents shall cease participation in the Employee Benefit
Plans, except for any amounts or benefits, including any claims or benefits
vested, incurred or accrued on or prior to the Closing through the end of the
month including the Closing.  Seller shall retain all liabilities arising under
or with respect to any Employee Benefit Plans and the Buyer shall not have any
liabilities or obligations under or with respect to any such Employee Benefit
Plans.

(f)         Effective as of immediately prior to the Closing, the Seller shall
take, or cause to be taken, all actions necessary to fully-vest the accounts of
all Terminated Business Employees who are participants in the Zayo Group
Holdings, Inc. 401(k) Plan. 

(g)        Without limiting the generality of the provisions of Section 11.2,
the provisions of this Section 6.5 are solely for the benefit of the Parties to
this Agreement, and nothing contained in this Section 6.5, whether express or
implied:  (i) shall create any third party beneficiary or other rights in any
Person (including any current or former Business Employees or any dependent or
beneficiary thereof) in respect of the terms and conditions of employment with,
or any compensation or benefits that may be provided by, the Company, the Buyer
or any of their respective Affiliates; (ii) shall be deemed to establish or
amend any employee benefit or compensation plan, program, agreement or
arrangement for any purpose; or (iii) shall alter or limit the Buyer’s ability
to amend, modify or terminate any employee benefit or compensation plan,
program, agreement or arrangement at any time.

6.6       Insurance Matters.  For six renewal periods, defined by the annual
coverage periods as reflected in the terms of the underlying primary and excess
Errors & Omissions, Directors & Officers, and Employment Practice Liability
insurance policies, commencing subsequently and consecutively to the Closing
Date, the Seller (or its Affiliates, as applicable) shall purchase and maintain
insurance coverage under such policies for the Company with materially analogous
terms and conditions to the insurance policies currently in effect for the
Company immediately prior to the Closing Date.  In the event that the Seller (or
its Affiliates, as applicable) fails to maintain such coverage, the Seller shall
purchase a run-off insurance policy with materially analogous terms and
conditions to the insurance policies currently in effect for the Company
immediately prior to the Closing Date continuously covering the period up to and
including the last calendar day of the sixth renewal period and providing
coverage for all acts prior to the Closing Date.

55

--------------------------------------------------------------------------------

Table of Contents

 

 

    7.    Conditions to Obligation to Close.

7.1       Conditions to Obligation of the Buyer.  The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a)        (i) each of the representations and warranties contained in Sections
3.1(a) (Authorization), 3.1(b) (Organization), 3.1(e) (Shares), 4.1
(Organization, Qualification and Power), 4.2 (Capitalization), 4.5 (Title to
Assets) and 4.6 (Subsidiaries) shall be true and correct in all respects, and
(ii) each of the representations and warranties contained in Section 3.1 or 4 of
this Agreement other than those listed in clause (i) of this Section 7.1(a) that
are qualified by materiality shall be true and correct in all respects, and the
representations and warranties set forth in Section 3.1 or 4 that are not so
qualified shall be true and correct in all material respects, in each case as of
the date of this Agreement and as of the Closing Date as though made on and as
of the Closing Date, except to the extent such representations and warranties
are made on and as of a specified date, in which case the same will continue on
the Closing Date to be true and correct as of the specified date;

(b)        the Seller and the Company will have performed and complied with all
of their respective covenants contained in this Agreement in all material
respects through the Closing;

(c)        the Seller will have procured the third party consents,
authorizations and approvals set forth in Schedule 7.1(c);

(d)        no action, suit or proceeding will be pending or threatened before
any Governmental Authority in which an unfavorable injunction, judgment, order,
decree, ruling or charge would: (i)  prevent consummation of any of the
transactions contemplated by this Agreement; (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation; or (iii)
affect adversely the right of the Buyer to own the Shares and to control the
Company;

(e)        the Seller will have executed and delivered to the Buyer a
certificate to the effect that each of the conditions specified in this Section
7.1(a) to (d) is satisfied in all respects;

56

--------------------------------------------------------------------------------

Table of Contents

 

(f)        the Seller will have entered into the Escrow Agreement in the form
attached as Exhibit A;

(g)        the Seller will have entered into a transition services agreement
with the Buyer, in a form reasonably acceptable to the Parties and on the
general terms set forth on Exhibit B (the “Transition Services Agreement”);

(h)        the Seller or one or more of its Affiliates will have entered into
amendments on commercially reasonable terms related to the Long-Term Agreements,
on the general terms set forth on Exhibit C;

(i)         each of the Company and the Seller will have delivered a certificate
of incumbency, dated as of the Closing Date, as to the officers and other
personnel of the Company or the Seller, as applicable, executing this Agreement
and any certificate, instrument or document to be delivered by such Party at the
Closing;

(j)         each of the Company and the Seller will have delivered a certified
copy of corporate resolutions authorizing the execution and delivery of this
Agreement and the consummation of the  transactions contemplated by this
Agreement and certifying as to the true and correct versions of each such
Party’s organizational documents;

(k)        the Buyer and the Seller will have received approval of the
transactions contemplated by this Agreement from the MN PUC and the
FCC;           

(l)         the Company will deliver to the Buyer written resignations of all of
the incumbent officers, directors or persons holding similar positions of the
Company;

(m)       the Seller will deliver one or more instruments transferring the
Shares to Buyer;

(n)        the Seller and the Company will have delivered each payoff letter or
invoice related to the payment of the Closing Indebtedness and Transaction
Expenses pursuant to Section 2.3(b), including, without limitation, the Payoff
Letters;

(o)        the Seller and the Company will have delivered the releases,
consents, approvals and notices required to be obtained or made in connection
with the transactions contemplated by this Agreement set forth in Schedule
7.1(o);

(p)        the Seller and the Company will have delivered written evidence of
the termination of each of the contracts, agreements and guaranties set forth on
Schedule 5.11;

57

--------------------------------------------------------------------------------

Table of Contents

 

 

(q)       the Seller will execute and deliver a certificate of non-foreign
status satisfying the requirements of Treasury Regulation Section 1.1445-2(b);
and

(r)        the Seller will have delivered an estoppel certificate or other
evidence of satisfaction of all amounts owning by the Company to the City of
Savage under that certain Lease dated as of September 27, 1984 by and between
the City of Savage and the Company.

The Buyer may waive any condition specified in this Section 7.1 by providing a
written waiver at or prior to the Closing.

7.2       Conditions to Obligation of the Seller.  The obligation of the Seller
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:

(a)        (i) each of the representations and warranties contained in Sections
3.2(a) (Organization of the Buyer), 3.2(b) (Authorization of Transaction) shall
be true and correct in all respects, and (ii) each of the representations and
warranties contained in Section 3.2 of this Agreement other than those listed in
clause (i) of this Section 7.2(a) that are qualified by materiality shall be
true and correct in all respects, and the representations and warranties set
forth in Section 3.2 that are not so qualified shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date, except to the extent
such representations and warranties are made on and as of a specified date, in
which case the same will continue on the Closing Date to be true and correct as
of the specified date;

(b)        the Buyer will have performed and complied with all of its covenants
contained in this Agreement in all material respects through the Closing;

(c)        no action, suit or proceeding will be pending or threatened before
any Governmental Authority in which an unfavorable injunction, judgment, order,
decree, ruling or charge would: (i) prevent consummation of any of the
transactions contemplated by this Agreement; or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling or charge
will be in effect);

(d)        the Buyer will have delivered to the Seller a certificate to the
effect that each of the conditions specified above in this Section 7.2(a) to (c)
is satisfied in all respects;

(e)        the Buyer will have entered into the Transition Services Agreement;

58

--------------------------------------------------------------------------------

Table of Contents

 

 

(f)         the Company (at the direction of the Buyer) will have entered into
amendments on commercially reasonable terms related to the Long-Term Agreements,
on the general terms set forth on Exhibit C;

(g)        the Buyer will have entered into the Escrow Agreement;

(h)        the Buyer will have delivered a certificate of incumbency, dated as
of the Closing Date, as to the officers and other personnel of the Buyer
executing this Agreement and any certificate, instrument or document to be
delivered by the Buyer at the Closing;

(i)         the Buyer will have delivered a certified copy of corporate
resolutions authorizing the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement; and

(j)         the Buyer and the Seller will have received approval of the
transactions contemplated by this Agreement from the MN PUC and the FCC.

The Seller may waive any condition specified in this Section 7.2 by providing a
written waiver at or prior to the Closing.

    8.    Remedies for Breaches of this Agreement.

8.1       Survival of Representations, Warranties and Covenants.  The
representations and warranties of the Seller, and the Buyer, other than Sections
3.2(a), (b) and (d) and other than the Fundamental Representations, will survive
the Closing and continue in full force and effect for a period of 18 months
after the Closing.  The Fundamental Representations and the representations and
warranties of the Buyer contained in Sections 3.2(a), (b) and (d) of this
Agreement will survive the Closing and continue in full force and effect until
sixty (60) days after the expiration of the applicable statutes of limitations. 
The covenants set forth in Section 5 of this Agreement will terminate upon the
Closing.  The covenants set forth in Section 6 of this Agreement and the other
sections of this Agreement will survive indefinitely, unless a shorter period of
survival is specifically set forth in this Agreement.

8.2       Indemnification Provisions for Benefit of the Buyer.  Subject to the
limitations otherwise set forth in this Section 8, from and after the Closing,
the Seller shall indemnify the Buyer Indemnified Parties against any Adverse
Consequence that the Buyer and its Affiliates, officers, directors, employees,
shareholders, agents and representatives (each a “Buyer Indemnified Party” and
collectively, the “Buyer Indemnified Parties”) suffers, sustains or becomes
subject to as a result of or arising out of: (a) any breach of any of the
representations and warranties set forth in Sections 3.1 and 4 of this
Agreement; (b) any breach of, or failure by the Company (for all pre-Closing
periods) or the Seller to comply with the covenants contained in this Agreement;
(c) any Transaction Expenses or Closing Indebtedness; (d) the Indemnified Taxes;
and (e) any of the matters set forth on Schedule 8.2.  Notwithstanding the
foregoing, however, no Buyer Indemnified Party will be entitled to any
indemnification as a result of, or based upon or arising from, any claim for
Adverse Consequences or other liability to the extent that such Adverse
Consequence is taken into account in finally determining the Total Purchase
Price pursuant to Section 2.4.

59

--------------------------------------------------------------------------------

Table of Contents

 

 

8.3       Limitations on Liability.  No claim may be made against the Seller for
indemnification pursuant to Section 8.2(a) unless the aggregate dollar amount of
all such Adverse Consequences exceeds $210,000 (the “Threshold Amount”) in which
event the Seller shall be liable for indemnification for Adverse Consequences
only to the extent such aggregate amount exceeds such Threshold Amount and up to
an aggregate amount equal to $3,150,000 (the “Maximum Amount”); provided,
however, that neither the Threshold Amount nor the Maximum Amount shall apply to
claims made in respect of (i) any breach of the Fundamental Representations;
(ii) claims made pursuant to Sections 8.2(b), 8.2(c), 8.2(d) or 8.2(e); or (iii)
Adverse Consequences resulting from fraud.  Notwithstanding the foregoing,
except in the case of fraud, in no event shall the indemnification obligations
of the Seller to the Buyer Indemnified Parties exceed the Total Purchase Price
(which shall include, for clarification purposes, any adjustments to the Total
Purchase Price as provided herein).

8.4       Indemnification Provisions for Benefit of the Seller.  In the event
the Buyer breaches any representations, warranties or covenants contained in
this Agreement, and if there is an applicable survival period pursuant to
Section 8.1, provided that the Seller makes a written claim for indemnification
against the Buyer within the survival period, then the Buyer agrees to indemnify
the Seller from and against the entirety of any Adverse Consequences the Seller
may suffer through and after the date of the claim for indemnification resulting
from, arising out of, or caused by such breach.

8.5       Matters Involving Third Parties.

(a)        If any third party notifies any Party with respect to any matter (a
“Third Party Claim”) that may give rise to a claim for indemnification against
any other Party under this Section 8, then the Indemnified Party will promptly
notify each Indemnifying Party in writing within 30 days after the Indemnified
Party has received the Third Party Claim; provided, however, that the failure of
any Indemnified Party to give timely notice will not affect any rights to
indemnification hereunder except to the extent that the Indemnifying Party
demonstrates actual damage caused by such failure.

(b)        Any Indemnifying Party will have the right to participate in and
control the defense or settlement of any Third Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party so long as (i) the
Indemnifying Party notifies the Indemnified Party in writing within 15 days
after the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party elects to control such defense, (ii) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (iii) the Indemnifying Party conducts the defense of the Third Party
Claim actively and diligently and (iv) the Indemnifying Party reasonably
believes that it is obligated to provide indemnification to the Indemnified
Party under this Agreement.  The Indemnifying Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim, or agree to extend any applicable statute of limitations, without
the prior written consent of the Indemnified Party (not to be unreasonably
withheld).

60

--------------------------------------------------------------------------------

Table of Contents

 

 

(c)        So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with Section 8.5(b), the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim.

(d)        If any of the conditions in Section 8.5(b) is not or is no longer
satisfied, (i) the Indemnified Party may defend against, and consent to the
entry of any judgment or enter into any settlement with respect to, the Third
Party Claim in any manner it reasonably may deem appropriate, (ii) the
Indemnifying Parties will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third Party Claim (including
reasonable attorney fees and expenses), and (iii) the Indemnifying Parties will
remain responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim to the fullest extent provided in this Section 8.

(e)        Nothing in this Section 8.5 will limit the Indemnifying Party’s right
to assert that the Indemnified Party is not entitled to indemnification under
this Agreement.

8.6       Direct Claims Procedure.  In the event the Indemnified Party should
have a claim for indemnification hereunder that does not involve a Third Party
Claim (a “Direct Claim”), the Indemnified Party will, as promptly as
practicable, deliver to the Indemnifying Party a written notice that contains
(a) a description and the amount (the “Claimed Amount”) of any Adverse
Consequences incurred or suffered by the Indemnified Party (to the extent
ascertainable at the time), (b) a statement that the Indemnified Party is
entitled to indemnification under this Section 8 and a reasonably detailed
explanation of the basis therefor, and (c) a demand for payment by the
Indemnifying Party.  Within 30 days after delivery of such written notice, the
Indemnifying Party will deliver to the Indemnified Party a written response in
which the Indemnifying Party will (i) agree that the Indemnified Party is
entitled to receive all of the Claimed Amount (in which case such response will
be accompanied by a payment by the Indemnifying Party of the Claimed Amount or
written instructions to the Escrow Agent to release such amount, as applicable),
(ii) agree that the Indemnified Party is entitled to receive part, but not all,
of the Claimed Amount (the “Agreed Amount”) (in which case such response will be
accompanied by payment by the Indemnifying Party of the Agreed Amount or written
instructions to the Escrow Agent to release such amount, as applicable), or
(iii) contest that the Indemnified Party is entitled to receive any of the
Claimed Amount.  If the Indemnifying Party contests the payment of all or part
of the Claimed Amount, the Indemnifying Party and the Indemnified Party will use
good faith efforts to resolve such dispute as promptly as practicable.  If such
dispute is not resolved within 30 days following the delivery by the
Indemnifying Party of such response, the Indemnified Party and the Indemnifying
Party will each have the right to proceed with dispute resolution in accordance
with the provisions of Section 11.16.

61

--------------------------------------------------------------------------------

Table of Contents

 

8.7       Adjustment to Purchase Price.  All indemnification payments under this
Section 8 will be deemed adjustments to the Purchase Price.

8.8       Other Indemnification Provisions.

(a)        Notwithstanding any other provision in this Agreement to the
contrary, in no event will the Seller be liable for punitive damages, loss of
profits, diminution in value, or other consequential damages incurred by the
Buyer, unless (subject to the other limitations on liability set forth in this
Section 8) the punitive damages, loss of profits, diminution in value, or other
consequential damages are incurred or suffered by a third party and that form
part of a Third Party Claim.

(b)       The amount of any Adverse Consequences will be computed net of any
insurance proceeds actually recovered or received by the Indemnified Party in
connection therewith and net of any Tax Benefits actually realized in, prior to
or in the two years after the taxable year in which the indemnification payment
is made, which Tax Benefits will be determined after taking into account the Tax
consequences of receipt of the indemnity payment; provided, however, that, for
purposes of this Section 8.8(a), “Adverse Consequences” shall include any cost
associated with pursuing such insurance proceeds, including any deductible or
co-pay, out-of-pocket costs and any increase in premium payable by such
Indemnified Party or any retroactive adjustment under any such insurance and any
other expenses.  The Buyer will use commercially reasonable efforts to seek or
cause the Company to seek full recovery under all insurance policies covering
any Adverse Consequences to the same extent as they would if such Adverse
Consequences were not subject to indemnification hereunder, and the Buyer will
not cause the Company to terminate or cancel any insurance policies in effect
for periods prior to the Closing until after expiration of all applicable
survival periods in Section 8.1.

(c)        Each Indemnified Party will use commercially reasonable efforts to
mitigate any Adverse Consequences with respect to any matters for which such
party seeks indemnification under this Section 8.

62

--------------------------------------------------------------------------------

Table of Contents

 

 

(d)        Notwithstanding any provision of this Agreement to the contrary, in
no event shall any Indemnified Party have an obligation to sue any Person
(including any insurance provider) or otherwise pursue any claim against any
Person.

(e)        No claims for indemnification may be made by the Buyer to the extent
the expense, loss or liability comprising the Adverse Consequence (or a part
thereof) with respect to such matter has been taken into account in the
determination of the Total Purchase Price.

(f)         For purposes of calculating the amount of any Adverse Consequences
under this Section 8, the amount of the Adverse Consequence shall be determined
without regard to any materiality qualification, including such terms as
“material,” “in all material respects” or “Material Adverse Effect” contained in
applicable representation and warranty.  Any materiality qualification shall not
be disregarded in determining whether a particular representation or warranty
has been breached.

8.9       Exclusive Remedy.  Except as provided in Sections 2.4, 6.3, 9, 10 and
11.15, the indemnification provided in this Section 8 is the sole and exclusive
remedy for any breach of this Agreement and any transaction contemplated hereby;
provided, however, that (a) the Parties shall be entitled to an injunction or
other equitable relief to prevent breaches of this Agreement, to enforce
specifically the terms and provisions of this Agreement or to seek any other
remedy to which they are entitled in equity and (b) nothing herein shall
preclude a Party from bringing any action for fraud.

8.10     Escrow.  In the event the Buyer is entitled to indemnification pursuant
to Section 8, the Buyer will first seek payment from the Escrow Fund, to the
extent of funds available thereunder, and not from the Seller.

   9.     Tax Matters.

9.1       Agreements Regarding Tax Matters.

(a)                Income of the Company will be included on the consolidated
federal Income Tax Return and the Minnesota Unitary Income Tax Return of the
Affiliated Group that includes the Seller and the Company for all periods
through the end of the Closing Date and the Affiliated Group shall pay any
federal Income Taxes or state income tax attributable to such Income.  The
Seller shall prepare, or cause to be prepared, all other Income Tax Returns for
the Company for its Tax periods ending on or before the Closing Date.  

63

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)       The Buyer shall prepare and file, or cause to be prepared and filed,
when due all Tax Returns (other than Income Tax Returns) that are required to be
filed by or with respect to the Company for all Pre-Closing Tax Periods that are
due after the Closing Date.  The Seller shall promptly reimburse the Buyer for
the amount of Taxes due by the Company with respect to the filing of the Tax
Returns for the Pre-Closing Tax Period (including the portion of a Straddle
Period ending on the Closing Date), to the extent not paid before Closing or
taken into account in the determination of the Net Working Capital as shown on
the Closing Date Balance Sheet.  To the extent permitted by applicable Law, the
Buyer shall prepare all such Tax Returns for Pre-Closing Tax Periods and for
Straddle Periods consistent with the Company’s past practices.  The Buyer shall
provide to the Seller for the Seller’s review and comment drafts of Tax Returns
required to be prepared by the Buyer pursuant to this Section 9.1(b) for the
Company for Pre-Closing Tax Periods and for Straddle Periods as soon as
practicable prior to filing (and in all events 10 days prior to filing).  The
Seller shall provide any comments to such Tax Returns in writing within 20 days
of Seller’s receipt of such Tax Returns (except where such 20-day period is not
practical, in which case as soon as practical).  The Parties will attempt to
resolve in good faith any disputes with respect to such comments subject to the
dispute resolution procedures of Section 2.4(b).  In no event will a dispute
prevent the Buyer from timely filing any such Tax Return; provided, however,
that in the event that the Independent Accountant has not yet resolved any such
dispute prior to the deadline for filing such Tax Return (including any
extensions), Buyer will be entitled to file such Tax Return as prepared by Buyer
subject to amendment at Buyer’s expense to reflect the resolution when rendered
by the Independent Accountant.

(c)        For purposes of this Section 9.1, Taxes for a Straddle Period shall
be apportioned to a Pre-Closing Tax Period and a Post-Closing Tax Period using
the following conventions: (i) in the case of property Taxes and other similar
Taxes imposed on a periodic basis, the amount apportioned to a Pre-Closing Tax
Period shall be determined by multiplying the Taxes for the entire Straddle
Period by a fraction, the numerator of which is the number of calendar days in
the portion of the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire Straddle Period and the
balance of such Taxes shall be apportioned to the Post-Closing Tax Period; and
(ii) in the case of all other Taxes (including employment Taxes, and sales and
use Taxes) the amount apportioned to the Pre-Closing Tax Period shall be
determined as if the Company had filed a separate Tax Return with respect to
such Taxes for the portion of the Straddle Period ending on the end of the day
on the Closing Date using a “closing of the books methodology,” and the balance
of such Taxes shall be apportioned to the Post-Closing Tax Period.

(d)        Except to the extent required under applicable Law as determined
pursuant to the next sentence, after the Closing Date, the Buyer shall not, and
shall not cause or permit the Company, to (i) file a Tax Return for the Company
for a type of Tax in a jurisdiction where the Company has not previously filed a
Tax Return for that type of Tax or file an amended Tax Return for the Company in
each case with respect to any Pre-Closing Tax Period or (ii) make any Tax
election that has retroactive effect to any Pre-Closing Tax Period, in each case
for clauses (i) and (ii) without the advance written consent of the Seller.  For
the purposes of determining whether any of the actions described in clauses (i)
and (ii) of the preceding sentence are required under applicable Law, the
Parties shall negotiate and discuss in good faith; provided that if the Parties
are unable to agree on whether an action is required under applicable Law, the
dispute shall be submitted for resolution to the Independent Accountant, whose
determination shall be final and binding, and the costs and expenses of the
Independent Accountants shall be borne by the non-prevailing Party in such
dispute.

64

--------------------------------------------------------------------------------

Table of Contents

 

 

(e)        Any Tax refunds that are received by the Buyer or the Company, and
any amounts credited against Tax to which the Buyer or the Company becomes
entitled, that relate to a Pre-Closing Tax Period and that are not listed as an
asset in the Net Working Capital as shown on the Closing Date Balance Sheet will
be for the account of the Seller, and the Buyer will pay over to the Seller any
such refund or the amount of any such credit within 15 days after receipt or
entitlement thereto, net of any Taxes and any reasonable expenses incurred with
respect thereto.  At the Seller’s request and with the Buyer’s consent (which
shall not be unreasonably withheld, delayed or conditioned), the Company shall
apply, at the sole cost and expense of the Seller, for any Tax refund available
for any Pre-Closing Tax Period that is payable to the Company.

(f)        For purposes of preparing and filing Tax Returns, the Seller and the
Buyer agree that any deductions attributable to (i) Company expenses related to
this transaction and transaction bonuses or similar amounts paid by the Company
or the Buyer on or before the Closing Date, and (ii) any unpaid expenses of the
Company, including any transaction bonuses or similar amounts accrued or
accruable as of the Closing Date, shall be deducted on the Tax Return of the
Company for its Tax period (or portion thereof) ending on the Closing Date to
the extent permitted by Law.  The Buyer shall not permit the Company to engage
in any transactions outside the Ordinary Course of Business on the Closing Date
after the Closing and shall indemnify the Seller for any additional Tax owed by
the Seller (including any Tax owed due to this indemnification payment)
resulting from any transaction engaged in by the Company not in the Ordinary
Course of Business occurring on the Closing Date after the Buyer’s purchase of
the Shares.  The Buyer shall not make, and shall not permit its Affiliates to
make, an election under Code § 338 (or any corresponding or similar election
under state, local, or non-U.S. Law) with respect to its acquisition of the
Shares of the Company.

65

--------------------------------------------------------------------------------

Table of Contents

 

 

(g)        Tax Disputes.

(i)        The Buyer shall deliver a written notice to the Seller in writing
promptly following any demand, claim, or notice of commencement of a claim,
proposed adjustment, assessment, audit, examination or other Governmental
Authority proceeding with respect to Taxes of the Company for which the Seller
may be liable (a “Tax Controversy”).  With respect to any Tax Controversy for
Taxes of the Company for a Pre-Closing Tax Period (other than the pre-Closing
portion of any Straddle Period), the Seller may elect to assume and control the
defense of such Tax Controversy by written notice to the Buyer within 30 days
after delivery by the Buyer to the Seller of the Tax Controversy Notice.  If the
Seller elects to assume and control the defense of any Tax Controversy, the
Seller shall (x) keep the Buyer reasonably informed of all material developments
and events relating to such Tax Controversy (including promptly forwarding
copies to the Buyer of any related correspondence, and shall provide the Buyer
with an opportunity to review and comment on any material correspondence before
the Seller sends such correspondence to any Governmental Authority), and (y)
consult with the Buyer in connection with the defense or prosecution of any such
Tax Controversy, and, at its own cost and expense, the Buyer shall have the
right to participate in (but not control) the defense of such Tax Controversy
(including participating in any discussions with the applicable Governmental
Authority regarding such Tax Controversy); provided, however, that the Seller
shall not settle or compromise any Tax Controversy without the prior written
consent of the Buyer (such consent not to be unreasonably withheld, delayed or
conditioned).

(ii)       In connection with any Tax Controversy that relates to Taxes of the
Company for a Pre-Closing Tax Period that the Seller does not timely elect to
control pursuant to this Section 9.1(h), and in connection with any Tax
Controversy with respect to the Company for any Straddle Period, such Tax
Controversy shall be controlled by the Buyer, and the Seller agrees to
reasonably cooperate with the Buyer with respect such Tax Controversy.  With
respect to any such Tax Controversy, the Buyer shall (x) keep the Seller
reasonably informed of all material developments and events relating to such Tax
Controversy (including promptly forwarding copies to the Seller of any related
correspondence, and shall provide the Seller with an opportunity to review and
comment on any material correspondence before the Buyer sends such
correspondence to any Governmental Authority), and (y) consult with the Seller
in connection with the defense or prosecution of any such Tax Controversy and,
at its own cost and expense, the Seller shall have the right to participate in
(but not control) the defense of such Tax Controversy (including participating
in any discussions with the applicable Governmental Authority regarding such Tax
Controversy), provided, however, that the Buyer shall not settle or compromise
any Tax Controversy without the prior written consent of the Seller (such
consent not to be unreasonably withheld, delayed or conditioned).

66

--------------------------------------------------------------------------------

Table of Contents

 

 

(iii)      Notwithstanding anything to the contrary contained in this Agreement,
the procedures for all Tax Controversies shall be governed exclusively by this
Section 9.1(h) (and not Section 8.5 except that Section 8.5(e) shall also apply
to Tax Controversies).

9.2       Cooperation on Tax Matters. 

(a)              The Parties will cooperate fully, as and to the extent
reasonably requested by the other Parties, in connection with the preparation
and filing of Tax Returns and any audit, litigation or other proceeding with
respect to Taxes.  Such cooperation will include the retention and (upon another
Party’s request) the provision of records and information that are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis at no cost to provide additional
information and explanation of any material provided hereunder.  The Buyer and
the Seller shall, and shall cause their Affiliates to, (i) retain all books and
records with respect to Tax matters pertinent to the Company relating to any
Pre-Closing Tax Period until the expiration of the statute of limitations (and,
to the extent notified by the Buyer or the Seller, any extensions thereof) of
the respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (ii) give the other Party reasonable
written notice prior to transferring, destroying or discarding any such books
and records and, if the other Party so requests, the Buyer or the Seller shall,
and shall cause their respective Affiliates to, allow the Buyer to take
possession of such books and records.

(b)       The Parties further agree, upon request, to use their best efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including without limitation with respect to the transactions
contemplated by this Agreement).

   10.   Termination.

10.1     Termination of Agreement.  The Parties may terminate this Agreement as
provided below:

(a)        The Buyer and the Seller (for itself and on behalf of the Company)
may terminate this Agreement by mutual written consent at any time prior to the
Closing;

67

--------------------------------------------------------------------------------

Table of Contents

 

 

(b)       The Buyer may terminate this Agreement by giving written notice to the
Seller and the Company at any time prior to the Closing in the event that the
Seller or the Company has breached any representation, warranty or covenant
contained in this Agreement in any material respect, in each case, such that a
condition to Closing set forth in Section 7.1 would not be satisfied and the
breach or breaches causing such representations or warranties not to be true and
correct, or the failures to perform or comply with any covenant or agreement, as
applicable, are not cured, prior to the earlier of (A) the business day prior to
the Termination Date and (B) the date that is 20 days after written notice
thereof is delivered to the Seller and the Company;

(c)       The Seller (for itself and on behalf of the Company) may terminate
this Agreement by giving written notice to the Buyer at any time prior to the
Closing in the event the Buyer has breached any material representation,
warranty or covenant (excluding, for the avoidance of doubt, Buyer’s obligations
pursuant to Section 5.9 (Buyer Financing; Company Cooperation)) contained in
this Agreement in any material respect, in each case, such that a condition to
Closing set forth in Section 7.2 would not be satisfied and the breach or
breaches causing such representations or warranties not to be true and correct,
or the failures to perform or comply with any covenant or agreement, as
applicable, are not cured, prior to the earlier of (A) the business day prior to
the Termination Date and (B) the date that is 20 days after written notice
thereof is delivered to the Buyer;

(d)       The Seller (for itself and on behalf of the Company) or the Buyer, may
terminate this Agreement by giving written notice to other Party at any time
prior to the Closing if a Governmental Authority shall have issued an order,
decree or ruling or taken any other action permanently restraining, enjoining or
otherwise permanently prohibiting the transactions contemplated by this
Agreement and such order, decree, ruling or other action shall have become final
and non-appealable; provided that the right to terminate the Agreement pursuant
to this Section 10.1(d) shall not be available to any Party if the issuance of
such final and non-appealable order, decree, ruling or other restraint is
primarily due to the failure of that Party to perform its obligations under this
Agreement;

(e)       The Seller (for itself and on behalf of the Company) or the Buyer, may
terminate this Agreement by giving written notice to the other Party at any time
prior to the Closing if the transactions contemplated by this Agreement are not
consummated on or prior to July 31, 2018 (the “Termination Date”) and the Party
seeking to terminate this Agreement pursuant to this Section 10.1(e) is not in
breach of any representation, warranty or covenant set forth in this Agreement,
which breach is the primary cause of any of the conditions set forth in Sections
7.1 or 7.2 to fail to be satisfied; and

68

--------------------------------------------------------------------------------

Table of Contents

 

 

(f)        The Seller (for itself and on behalf of the Company) may terminate
this Agreement if (i) the conditions to the obligations of the Buyer to
consummate the Closing set forth in Section 7.1 were satisfied or waived as of
the date the Closing should have been consummated pursuant to the terms of this
Agreement (other than those conditions that by their nature can only be
satisfied at the Closing), (ii) the Buyer fails to obtain and consummate the
Debt Financing on the terms and conditions substantially set forth in the Debt
Commitment Letter, and (iii) the Buyer fails to consummate the Closing by the
later of (A) the date the Closing should have been consummated pursuant to
Section 2.5 and (B) three (3) business days after the Seller provides written
notice to the Buyer that the conditions to the obligations of the Seller and the
Company to consummate the transactions contemplated by this Agreement set forth
in Section 7.1 have been satisfied (other than those conditions that by their
nature can only be satisfied at the Closing) and that the Seller and the Company
are ready, willing and able to consummate the Closing.

10.2     Effect of Termination. 

(a)        Except as provided in Sections 10.2(b) and 10.2(c), if any Party
terminates this Agreement pursuant to Section 10.1 of this Agreement, all rights
and obligations of the Parties under this Agreement will terminate without any
liability of any Party to any other Party (except for any liability of any Party
then in breach) except the provisions of Sections 10.2(a), 10.2(b) and 10.2(c),
the provisions of Section 5.10 (Confidentiality), this Section 10.2 (Effect of
Termination) and Section 11 (Miscellaneous) of this Agreement shall survive the
termination hereof. 

(b)        If the Seller terminates this Agreement pursuant to Section 10.1(c)
or Section 10.1(f) of this Agreement, the Parties agree that the Company and the
Sellers shall have suffered a loss and value of an incalculable nature and
amount, unrecoverable in Law, and the Buyer shall pay the Seller a fee equal to
$3,150,000 (the “Termination Fee”) by wire transfer of same-day funds on the
third business day following the date of termination of this Agreement as
liquidated damages, it being understood that in no event shall the Buyer be
required to pay the Termination Fee on more than one occasion.  The Termination
Fee will serve as the exclusive remedy to the Seller under this Agreement in the
event of the Seller’s termination of this Agreement pursuant to Section 10.1(c)
or Section 10.1(f) of this Agreement.  Solely for purposes of establishing the
basis for the amount of the Termination Fee, it is agreed that the Termination
Fee is not a penalty, but is liquidated damages (in the event it is paid) in a
reasonable amount to compensate the Seller and the Company in the circumstances
in which such fee is payable, for the efforts and resources expended and
opportunities foregone while negotiating this Agreement and in reliance on this
Agreement and on the expectation of the consummation of the transactions
contemplated by this Agreement, which amount would otherwise be difficult to
calculate with any precision.  The Buyer and the Seller acknowledge and agree
that the agreements contained in this Section 10.2(b) are an integral part of
the transactions contemplated by this Agreement, and that, without these
agreements, the Seller would not enter into this Agreement; accordingly, if the
Buyer fails promptly to pay the Termination Fee due pursuant to this Section
10.2(b), the Buyer shall pay to the Seller its costs and expenses (including
reasonable attorneys’ fees and expenses) in connection with such effort to
collect, together with interest on the amount of the Termination Fee from the
date such payment was required to be made until the date of payment at the prime
lending rate as published in The Wall Street Journal in effect on the date such
payment was required to be made. 

69

--------------------------------------------------------------------------------

Table of Contents

 

 

(c)               Notwithstanding anything to the contrary in this Agreement,
solely in the event of the Seller’s termination of this Agreement pursuant to
Section 10.1(c) or Section 10.1(f) of this Agreement:  (i) the Seller’s right to
receive payment of the Termination Fee together with any costs or expenses set
forth in Section 10.2(b) (collectively, the “Recoverable Amounts”) shall be the
sole and exclusive remedy of the Company or the Seller or any of their
respective Affiliates, against the Buyer, its Affiliates or any of their
respective former, current and future direct or indirect equity holders,
controlling persons, stockholders, directors, officers, employees, agents,
members, managers, general or limited partners or assignees (collectively, the
“Buyer Related Parties”) or any financing source (including the Lender) and any
of their respective former, current and future direct or indirect equity
holders, controlling persons, stockholders, directors, officers, employees,
agents, Affiliates, members, managers, general or limited partners or assignees
for any and all Adverse Consequences that may be suffered based upon, resulting
from or arising out of the circumstances giving rise to such termination, other
than for a Willful Breach; (ii) upon payment of the Recoverable Amounts in
accordance with this Section 10.2(c), none of the Buyer Related Parties or any
financing source and any of their respective former, current and future direct
or indirect equity holders, controlling persons, stockholders, directors,
officers, employees, agents, Affiliates, members, managers, general or limited
partners or assignees shall have any further liability or obligation relating to
or arising out of this Agreement or any of the Transaction Documents or the
transactions contemplated by this Agreement or any of the Transaction Documents,
other than for a Willful Breach; and (iii) upon receipt of the Recoverable
Amounts in accordance with this Section 10.2(c), in no event shall the Company
or the Seller seek any (x) equitable relief or equitable remedies of any kind
whatsoever or (y) additional money damages or any other recovery, judgment or
damages of any kind, including consequential, indirect or punitive damages,
other than damages in an amount not in excess of the Recoverable Amounts, other
than in the case of a Willful Breach. 

70

--------------------------------------------------------------------------------

Table of Contents

 

 

   11.    Miscellaneous.

11.1     Press Releases and Public Announcements.  No Party will issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the Buyer
and the Seller.  Any Party, however, may make any public disclosure it believes
in good faith is required by applicable Law or any listing or trading agreement
concerning its publicly-traded securities (in which case the disclosing Party
will use its reasonable best efforts to advise the other Parties prior to making
the disclosure).

11.2     No Third-Party Beneficiaries.  Except as expressly provided in Sections
10.2(c), 11.17 and 11.18, this Agreement will not confer any rights or remedies
upon any Person (including without limitation employees of the Company) other
than the Parties and their respective successors and permitted assigns.  Nothing
herein will be construed as amending any employee benefit plan of the Buyer or
any of its Affiliates for any purpose.

11.3     Entire Agreement.  This Agreement (including the documents, exhibits
and schedules referred to in this Agreement) and the Transaction Documents
constitute the entire agreement among the Parties and supersede any prior
understandings, agreements or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter of this
Agreement, including, without limitation, the Offer Letters dated October 5,
2016 and December 15, 2017 between the Buyer and the Seller.

11.4     Succession and Assignment.  This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations under this Agreement without the prior written
approval of the other Parties; provided, however, that the Buyer may assign any
or all of its rights and interests hereunder (a) to one or more of its
Affiliates, (b) for collateral security purposes to any lender providing
financing to the Buyer or its Affiliates, and (c) to any subsequent purchaser of
the Buyer or any material portion of its assets (whether such sale is structured
as a sale of stock or membership interests, a sale of assets, a merger or
otherwise).  No assignment shall relieve the assigning party of any of its
obligations hereunder.  Any attempted assignment of this Agreement not in
accordance with the terms of this Section 11.4 will be void. 

11.5     Counterparts and Facsimile Signatures.  This Agreement may be executed
in one or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument, and by facsimile or
scanned pages.

11.6     Headings.  The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

71

--------------------------------------------------------------------------------

Table of Contents

 

 

11.7     Notices.  All notices, requests, demands, claims and other
communications under this Agreement will be in writing.  Any notice, request,
demand, claim or other communication under this Agreement will be deemed duly
given two business days after it is sent by registered or certified mail, return
receipt requested, postage prepaid and addressed to the intended recipient as
set forth below:

If to the Seller or the Company (prior to the Closing):

Allstream Business US, LLC

1805 29th Street

Boulder, CO 80301

Attn:  Wendy Cassity, SVP and General Counsel

Email: wendy.cassity@zayo.com

 

            with a copy, which does not constitute notice, to:

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South 8th Street

Minneapolis, MN 55402

Attn:  Mark Williamson

Fax:   612-632-4379

Email: mark.williamson@gpmlaw.com

 

If to the Buyer:



New Ulm Telecom, Inc.

27 North Minnesota Street

New Ulm, MN 56073

Attn:  Bill Otis, Chief Executive Officer.

Fax:   507-223-4242

Email: billotis@nu-telecom.net

 

            with a copy, which does not constitute notice, to:

Ballard Spahr, LLP

Attention:  Thomas G. Lovett and Michael R. Kuhn

2000 IDS Center

80 South 8th Street

Minneapolis, Minnesota 55402

Fax:     612-371-3207

E mail: lovettt@ballardspahr.com and kuhnm@ballardspahr.com

Any Party may send any notice, request, demand, claim or other communication to
the intended recipient at the address set forth above using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
telex, ordinary mail or electronic mail), but no such notice, request, demand,
claim or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient or confirmed by the
recipient.  Any Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Parties notice in the manner set forth in this Agreement.

72

--------------------------------------------------------------------------------

Table of Contents

 

 

11.8     Governing Law and Venue.  This Agreement has been negotiated under and
will be governed by and construed in accordance with the domestic laws of the
State of Minnesota without giving effect to any choice or conflict of law
provision or rule (whether of the State of Minnesota or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Minnesota.  The Parties irrevocably submit to the exclusive
jurisdiction of the state and federal courts sitting in the State of Minnesota
in any action arising out of or relating to this Agreement or (unless otherwise
provided therein) the Transaction Documents, and the Parties hereby irrevocably
agree that all claims in respect of such action shall be heard and determined
exclusively in such courts.  Each Party agrees that a final judgment in any such
action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

11.9     Amendments and Waivers.  No amendment of any provision of this
Agreement will be valid unless the same is in writing and signed by each of the
Parties.  No waiver by any Party of any provision of this Agreement or any
default, misrepresentation or breach of warranty or covenant under this
Agreement, whether intentional or not, will be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant under
this Agreement or affect in any way any rights arising by virtue of any prior or
subsequent such default, misrepresentation or breach of warranty or covenant.

11.10   Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.

11.11   Expenses.  Each Party will bear its own costs and expenses (including
investment banking, accounting and legal fees and expenses) incurred in
connection with this Agreement and the contemplated transactions; provided,
however that the Buyer and the Seller shall each be responsible for 50% of all
filing and other similar fees (including the reasonable legal fees and expenses
for one legal counsel acceptable to each of the Buyer and the Seller for the FCC
filing contemplated by Section 5.2(b)) payable in connection with any filings or
submissions relating to regulatory authorities, including fees and expenses to
transfer franchise agreements and communications licenses. 

11.12   Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement must be construed as if drafted jointly
by the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

73

--------------------------------------------------------------------------------

Table of Contents

 

 

11.13   Delivery.  Any document or other item that is in the online data room
administered by the Seller or its representatives as of the date of this
Agreement will be deemed delivered to the Buyer for all purposes under this
Agreement. 

11.14   Incorporation of Exhibits and Schedules.  The Exhibits and the Schedules
identified in this Agreement are incorporated in this Agreement by reference and
are made a part of this Agreement.  The Seller Disclosure Schedule and the Buyer
Disclosure Schedule are arranged in numbered sections corresponding to the
sections of this Agreement and any information disclosed therein will be deemed
disclosed and incorporated into any other section of the Seller Disclosure
Schedule or the Buyer Disclosure Schedule, as applicable, to the extent such
deemed disclosure and incorporation is apparent on its face.  No disclosure in
the Seller Disclosure Schedule or the Buyer Disclosure Schedule relating to any
possible breach or violation of any agreement, Law or regulation will be
construed as an admission or indication that any such breach or violation exists
or has actually occurred.

11.15   Equitable Remedies.  Each Party acknowledges that a breach or threatened
breach by such Party of any of its obligations under this Agreement would give
rise to irreparable harm to the other Parties for which monetary damages would
not be an adequate remedy and hereby agrees that in the event of a breach or a
threatened breach by such Party of any such obligations, each of the other
Parties shall, in addition to any and all other rights and remedies that may be
available to them in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond). 

11.16   Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE TRANSACTION DOCUMENTS CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.16.

74

--------------------------------------------------------------------------------

Table of Contents

 

 

11.17   Attorney-Client Privilege and Waiver of Attorney Conflicts.

(a)        Seller Controls Privilege.  The Parties acknowledge and agree that
Gray, Plant, Mooty, Mooty & Bennett, P.A. (the “Law Firm”) has represented the
Seller and the Company in connection with the transactions contemplated hereby,
but that, after the Closing, the Seller will be the ultimate beneficiary of the
Total Purchase Price payable hereunder and will bear the liability of any
indemnification of the Buyer Indemnified Parties pursuant to Section 8 of this
Agreement.  Accordingly, the Buyer acknowledges and agrees that, after the
Closing, any attorney-client privileges, attorney work-product protections, and
expectations of client confidence attaching as a result of the Law Firm’s
representation of the Company or the Seller in connection with the transactions
contemplated by this Agreement will belong to the Seller; provided, that
communications between the Company or the Seller and the Law Firm, in each case
that were not made in connection with the negotiation, preparation, execution
and delivery of this Agreement or that do not relate to the process for the sale
of the Company by the Seller shall pass to the Company.  After the Closing, such
privileges, protections, and expectations of client confidences may be waived
only by the Seller, and will not pass to or be claimed or used by the Buyer, the
Company, or the Buyer’s Affiliates except as provided in Section 11.17(b) below
(relating to asserting such privilege as against third parties).

(b)       Assertion of Privilege Against Third Parties.  If, after the Closing,
a third party seeks to obtain from either the Buyer or the Company, or both,
disclosure of documents or information described in Section 11.17(a) above, then
such parties will maintain the confidentiality of such documents or information
and assert all attorney-client privileges and  attorney work-product protections
on behalf of the Seller to prevent disclosure of such privileged or protected
materials to such third party, and such confidentiality, privileges, and
protections may be waived only with the prior written consent of the Seller.

75

--------------------------------------------------------------------------------

Table of Contents

 

 

(c)        Company Waiver of Conflict.  The Buyer, its Affiliates, and the
Company agree that, notwithstanding any current or prior representation of the
Company by the Law Firm, after the Closing, the Law Firm will be allowed to
represent the Seller in any existing or future matters or disputes adverse to
the Buyer, its Affiliates, and the Company, the transactions contemplated
hereby, or any matter with respect to which the Seller has or may have an
indemnification obligation under this Agreement.  The Buyer, its Affiliates, and
the Company each hereby waives any conflicts that may arise in connection with
such representation.  The Buyer, its Affiliates, and the Company each
acknowledge and agree that the Law Firm may represent the Seller in such matters
or disputes even though the interests of the Seller may be directly adverse to
the Buyer, its Affiliates, and the Company and even though the Law Firm may be
representing the Company, or may have previously represented the Company, in a
matter substantially related to such matter or dispute.  The Buyer acknowledges
and agrees that the Buyer has discussed this Section 11.17 with its legal
counsel and has obtained adequate information concerning the relevant
implications, advantages, and risks of, and reasonable available alternatives
to, the waivers, permissions, and other provisions set forth in this Section
11.17.

(d)       Intended Beneficiaries.  This Section 11.17 is for the benefit of the
Seller and the Law Firm, and such Persons are intended third-party beneficiaries
of this Section 11.17.  This Section 11.17 will be irrevocable, and no term of
this Section 11.17 may be amended, waived, or modified without the prior written
consent of the Seller and the Law Firm.

11.18   No Recourse to Lenders. Notwithstanding any provision of this Agreement,
the Seller and the Company agree on their behalf and on behalf of their
respective Affiliates that none of the Lender or its agents or arrangers party
to the Debt Commitment Letter nor their respective Affiliates (collectively, the
“Lender Related Parties”) shall have any liability or obligation to the Seller
or the Company relating to this Agreement or any of the transactions
contemplated herein (including the financing); provided, however, that nothing
in this Section 11.18 shall in any way affect any liability or obligation of any
Lender Related Party to the Buyer or any of its Affiliates.  This Section 11.18
is intended to benefit the Lender Related Parties.

 [THE REMAINDER OF THIS PAGE IS BLANK. SIGNATURE PAGE FOLLOWS]

76

--------------------------------------------------------------------------------

Table of Contents

 

The Parties have executed this Agreement as of the date first above written.

BUYER:

SELLER:

NEW ULM TELECOM, INC.

ALLSTREAM BUSINESS US, LLC

By:

/s/ Bill Otis

By:

/s/ Wendy Cassity

Name:

Bill Otis

Name:

Wendy Cassity

Title:

CEO

Title:

Secretary

COMPANY:

SCOTT-RICE TELEPHONE CO. 

By:

/s/ Wendy Cassity

Name:

Wendy Cassity

Title:

Secretary

 

 

77

 